    Case 1:19-cv-02842-KBJ Document 4-7 Filed 10/03/19 Page 1 of 42




                                         i','




               I)erivative Child

      SUMAJIT, Jesah Conde

              DOB: A3n412000
{
                       Case 1:19-cv-02842-KBJ Document 4-7 Filed 10/03/19 Page 2 of 42
                                                     Notice of Entry of Appearance                                                  DHS
                                               as Attorney or Accredited Representative                                          Form G-28
                                                                                                                              OMB No. 1615-0105
                                                          Department of Homeland Securify                                      Expires 05/31/2021



 Part L. Information About Attorney or                                                2. Eligibility Information for Attorney or
  Accredited                                                                Accredited
 l. USCIS Online Account Number (if                                        Select   all applicable items.
                                                                           l.a. I       I * an attomey eligible to practice law in, and a
                                                                                        member in good standing of, the bar of the highest
 Nome of Attorney or Accredited Representative                                          courts of the following states, possessions, territories,
                                                                                        commonwealths, or the District of Columbia. If you
 2.a.   Family Name                                                                     need extra space to complete this section, use the
        (Last Name)              KAYE
                                                                                        space provided in Part 6. Additional Information.
 2.b.   Given Name
        (First Name)             Allen                                                  Licensing Authority

2.c.    MiddleName               E                                                       1307222
                                                                           1.b.     Bar Number    (if   applicable)
 Address of Attorney or Accrcdited Representative                                   New York Supreme Court
3.a.    Street Number                                                      l.c.   I (select only one box)     am not
                                                                                                                []         nu*
        and Name                 225 Broadway
                                                                                  subject to any order suspending, enjoining, restraining,
3.b.    nApL         !ste. firr.                3                                 disbarring, or otherwise restricting me in the practice of
                                                                                  law. Ifyou are subject to any orders, use the space
3.c.    City or Town             New York                                         provided in Part 6. Additional Information to provide
                                                                                  an explanation.
3.d.    State    NY              3.e.    ZIP Code 10007                    1.d.   Name of Law Firm or Organization (if applicable)

3.f. Province                                                                       Pollack Pollack lsaac and DeCicco LLP
                                                                           2.a.   !     I am   an accredited representative   ofthe following
3.g.    Postal Code                                                                     qualifi ed nonprofit religious, charitable, social
3.h.    Country                                                                         service, or similar organization established in the
                                                                                        United States and recognized by the Department of
         USA                                                                            Justice in accordance with 8 CFR part 1292.
                                                                           2.b.   Name of Recognized Organization
Contact Information of Attorney or Accredited
Represenlative
4.      Daytime                      Number
                                                                           2.c.   Date of Accreditation (mm/dd/yyyy)

         2122338100
5.      Mobile Telephone Number (if any)                                   3.     n     I am associated with


                                                                                        the attomey or accredited representative ofrecord
6.      Email Address             any)                                                  who previously filed Form G-28 in this case, and my
        aek@ppid.com                                                                    appearance as an attomey or accredited representative
                                                                                        for a limited purpose is at his or her request.
7.      Fax Number         (if
                                                                           4.a.   n     I urn a law student or law graduate working under the
        2122339238                                                                      direct supervision of the attomey or accredited
                                                                                        representative ofrecord on this form in accordance
                                                                                        with the requirements in 8 CFR 292.1(a)(2).
                                                                           4.b.   Name of Law Student or Law Graduate




Form   G-28     05123/18                                                                                                               Page   I of4
                    Case 1:19-cv-02842-KBJ Document 4-7 Filed 10/03/19 Page 3 of 42



  Part 3. Notice of Appearance as Attorney or                                      I
                                                                          C lie nl s C o ntact   Infotmfltion
  Accredited           tative
                                                                         10.     Daytime               Number
 Ifyou need extra space to complete this section, use the space
 provided in Part 6. Additionat Information.

 This appearance relates to immigration matters befoie
                                                                         11.     Mobile T           Number (if any)
 (select only one box):                                                          (561) 708-0541
 l.a. X       U.S.Citizenship and Immigration Services (USCIS)           12.     Email Address
 1.b.   List the form numbers or specific matter in which                        jesahcsu majit@ gmail.com
        appearance is entered.

         l-485 I lmmigration Matters                                     Mail ing Address of Client
 2.a. fl U.S. Immigration and Customs Enforcement (ICE)                  NOTE: Provide the client's mailing address., Do not provide
                                                                         the business mailing address ofthe attorney or accredited
 2.b. List the      matter in which          is entered.
                                                                         representative unless it serves as the safe mailing address on the
                                                                         application or petition being filed with this Form G-28.
 3.a. fl U.S. Customs and Border Protection (CBP)                        13.a. Street Number
                                                                               andName           10 Winding Lane
 3.b. List the specific matter in which       is entered.
                                                                         r3.b.   flApt.     I   ste.   I rr
4.      Receipt Number (if any)                                          13.c. City or Town      Greenwhich
                                                                         13.d. State   CT        13.e. ZIP Code 06831
5.      I enter my appearance as an attorney or accredited
        representative at the request ofthe (select only one box):       13.f. Province
        [] Applicant I Petitioner I Requestor                            13.g. Postal Code
        I Beneficiary/Derivative f] Respondent (ICE, CBp)
                                                                         13.h.
 I nfo r mat io n A ho ut C I i e nt (App I ic a nt, P et iti o n e r,           USA
 Requestor, BeneJiciary or Derivative, Respondent,
 or Authorized Signatoryfor an Entity)
                                                                         Part 4. Client's Consent to Representation and
6.a.    Family Name                                                      Signature
        (Last Name)      SUMAJIT
6.b.    Given Name
                         Jesah
                                                                         Consent to Representotion and Relense             of
        (First Name)                                                     Information
6.c.   Middle Name       Conde                                           I have requested the representation ofand consented to being
7.a.   Name of Entify (if applicable)                                    represented by the attomey or accredited representative named
                                                                         in Part 1. of this form. According to the Privacy Actof 1974
                                                                         and U.S. Department of Homeland Security (DHS) policy, I
7.b. Title    of Authorized               for Entity (if applicable)     also consent to the disclosure to the named attomey or
                                                                         accredited representative ofany records pertaining to me that
                                                                         appear in any system of records of USCIS, ICE, or CBP.
8.     Client's USCIS Online Account Number (if any)


9.     Client's Alien Registration Number (A-Number)
                            >A-




Form   G-28   05/23118                                                                                                          Page 2   of4
                   Case 1:19-cv-02842-KBJ Document 4-7 Filed 10/03/19 Page 4 of 42




  Part 4. Client's Consent to Representation and                                  5. Signature of Attorney or Accredited
          re continued)
  Options Regarding Receipt            of USCIS      Notices and       I have read and understand the regulations and conditions
 Ducumenls                                                             contained in 8 CFR 103.2 and 292 goveming appearances and
                                                                       representation before DHS. I declare under penalty ofperjury
 USCIS will send notices to both a represented party (the client)      under the laws of the United States that the information I have
 and his, her, or its attorney or accredited representative either     provided on this form is true and correct.
 through mail or electronic delivery. USCIS will send all secure
 identity documents and Travel Documents to the client's U.S.
                                                                       1.   a.   Signature   of          or Acqedited
 mailing address.
 Ifyou want to have notices and/or secure identity documents           l.b.                                                            {
 sent to your attomey or accredited representative ofrecord rather
                                                                                 Date of Signature (mm/dd/yyyy)         !\   tLB   I   I


 than to you, please select all applicable items below. you may        2.a.                  oflaw   Student or Law Graduate
 change these elections through written notice to USCIS.

 l.a. [l      I request that USCIS send original notices on an
              application or petition to the business address of my    2.b.      Date of Signature (mm/dd/yyyy)
              attomey or accredited representative as listed in this
              form.
l.b. fl       I request that USCIS send any secure identity
              document (Permanent Resident Card, Employment
              Authorization Document, or Travel Document) that I
              receive to the U.S. business address of my attomey or
              accredited representative (or to a designated military
              or diplomatic address in a foreign country (if
              permitted)).
              NOTE: If your notice contains Form I-94,
              Arrival-Departure Record, USCIS will send the
              notice to the U.S. business address of your attomey
              or accredited representative. Ifyou would rather
              have your Form I-94 sent directly to you, select
              Item Number    1.c.

l.c. fl       I request that USCIS send my notice containing Form
              I-94 to me at my U.S. mailing address.

Signatare of Client or Aathorized Signatoryfor an
Entity
2.a.               of           Authorized Signatory for an Entity

+
2.b.
                                                {t    qfl&




Form   G-28   09/17118                                                                                                         Page 3      of4
                   Case 1:19-cv-02842-KBJ Document 4-7 Filed 10/03/19 Page 5 of 42




 Part 6. Additional Information                                    4.a.   Page   Number 4.b.   Part   Number 4.c.   Item Number

Ifyou    need extra space to provide any additional information
within this form, use the space below. If you need more space      4.d.
than what is provided, you may make copies ofthis page to
complete and file with this form or attach a separate sheet of
paper. Type or print your name at the top ofeach sheet;
indicate the Page Number, Part Number, and Item Number
to which your answer refers; and sign and date each sheet.
l.a      Family Name
         (Last Name)
1.b.     Given Name
         (First Name)

1.c.    Middle Name

2.a.    Page   Number 2.b.    Part   Number 2.c.     Item Number



2.i1.
                                                                   5.a.          Number 5.b.   Part   Number 5.c.   Item Number



                                                                   5.d.




3.a.    Page   Number 3.b.    Part   Number 3.c.    Item Number



3.d.                                                               6.a.          Number 6.b.   Part   Number 6.c.   Item Number



                                                                   6.d.




Form    G-28   09/17118                                                                                               Page 4 of 4
                       Case 1:19-cv-02842-KBJ Document 4-7 Filed 10/03/19 Page 6 of 42

                                         Application to Register Permanent Residence
                                                        or Adjust Status                                                                       USCIS
                                                                                                                                              Form I-485
                                                       Department of Homeland Security                                                    OMBNo.l615-0023
                                                    U.S. Citizenship and Immigration Services                                             Expires 06/3012019


                                                                 For USCIS Use Only
 Preference Categora:                                                   Receipt                                                Action Block

 Country Chargeable:

 Priority Date:

 Date Form I-693 Received:

  D    Applicant       I   Interuiew
                                                                   Section   ofLaw
       Interviewed         Waived              !    INA 209(a)     E    INA249
  Date   of                                    D    rNA 20e(b)     fl   Sec. 13,   Actof   9/11157
  Initial lnterview:                           I    INA 245(a)     I    Cuban Adjustment      Act
  Lawfirl Permanent                            tr   INA 245(i)     E    other
  Resident as of:                              tr   INA24s(m)


                                       To be completed by an attorney or accredited representative (ifany).

  I      Select this box   if      Volag Number                    Attorney State Bar Number                  Attorney or Accredited Representative
         Form G-28 is              (ifany)                                                                    USCIS Online Account Number (if any)
         attached.
                                                                    1307222

                                                                                                       A-Number    )    A-
NOTE TO ALL APPLICANTS: If you do not completely fill out this application or fail to submit required documents listed in the
Instructions, U.S. Citizenship and Immigration Services (USCIS) may deny your application.

 Part l. Information About You (Person applying                                       3.a.     Family Name
                                                                                               (Last Name)
 lor lawful permanent residence)                                                      3.b.     Given Name
                                                                                               (First Name)
Your Currenl Legal Name (do not provide a
                                                                                      3.c.     Middle Name
nickname)
l.a.     FamilyName
                           SUMAJIT                                                    4.a.     Family Name
         (Last Name)                                                                           (Last Name)
l.b.     Given Name
                           Jesah                                                      4.b.     Given Name
         (First Name)                                                                          (First Name)
1.c.     Middle Name       Conde                                                      4.c.     Middle Name

Other Names You Have Used Since Birth                        (if                      Other Information About You
applicable)
                                                                                      5.       Date of Birth (mm/dd/yyyy)               0311412000
NOTE: Provide all    other names you have ever used, including
your family name at birth, other legal names, nicknames,                                       NOTE: In addition to providing your   actual date of birth,
aliases, and assumed names. If you need extra space to                                         include any other dates ofbirth you have used in
complete this section, use the space provided in Part 14.                                      connection with any legal names or nonJegal names in
Additional lnformation.                                                                        the space provided in Part 14. Additional Information.
2.a.     Family Name
         (Last Name)       NONE                                                       6.       Sex        I vde I            Female

2.b.     Given Name                                                                   7.             or Town of Birth
         (First Name)
                                                                                                Cagayan de Oro
2.c.     Middle Name


Form   I-485    l2ll3ll7   N                                         38003C-K                                                                    Page   I of   18
                     Case 1:19-cv-02842-KBJ Document 4-7 Filed 10/03/19 Page 7 of 42

                                                                                      A-Number) A-


 Part I. Inforrnation About You (Person applying                    Recent Immigration History
 for lawful permanent residence) (continued)                       Provide the information for Item Numbers 15. - 19. if you last
                                                                   entered the United States using a passport or travel document.
 8.                 of Birth
          PHILIPPINES                                              15.               Number Used at Last Arrival
                                                                               EC3647015
 9.            of                    or
          PHILIPPINES                                              16.     Travel Document Number Used at Last       Arival

 10.     Alien Registration Number                     f
                                >A-                                17.     Expiration Date ofthis Passport or Travel Document
                                                                           (mmiddlyyyy)                            0311112020
         NOTE: If you have EVER            used other A-Numbers,
         include the additional A-Numbers in the space provided    18.               that Issued this         or Travel Document
         in Part 14. Additional Information.
                                                                               PHILIPPINES
 11.     USCIS Online Account Number (if any)
                                                                   19.     Nonimmigrant VisaNumber from this                  (if
                                                            ii                 K6038438
12.      U.S. Social Security Number (if any)
                                                                   Place of Last Arrival into the United States

                                                                   20.a. City or Town

 U.S,    Mailing Address                                                       New York

13.a. In Care OfName                                               20.b. State      NY

                                                                   21.     Date of Last Arrival (mm/dd/yyyy)       0812112016
13.b. Street Number
      andName                  10 Winding Lane                     When I last arrived in the United States, I:

l3.c.!Apt.nSte.nFlr.                                               22.a.   fl    Was inspected at a port of entry and admitted as (for
                                                                                 example, exchange visitor; visitor, waived through;
13.d. City or Town                                                                         worker; student):
                               Greenwich
13.e. State    CT          13.f. ZIP Code 06831
                                                                   22.b.   n     Was inspected at a port of entry and paroled as (for
                                                                                 example, humanitarian          Cuban
Alternate on(Yor Safe Mailing Address
If you are applying based on the Violence Against Women Act
                                                                   22.c.   I     Came into the United States without admission or
(VAWA) or as a special immigrant juvenile, human trafficking
                                                                                 parole.
victim (T nonimmigrant), or victim of a qualifring crime (U
nonimmigrant) and you do not want USCIS to send notices            22.d.   I     Other:
about this application to your home, you may provide an
altemative and/or safe mailing address.
                                                                   If you were issued a Form I-94 Arrival-Departure Record Number:
14.a. In Care Of Name
                                                                   23.a. Form I-94 Anival-Departure Record Number

14.b. Street Number
                                                                                               0 6 5 2 4 8 8 5 7                    I   5
      and Name                                                     23.b. Expiration Date of Authorized Stay Shown on Form I-94
|a.c.   fl   Apt.   n    Ste.    n    Fk                                   (mm/dd/yyyy)                            0111512018
14.d. Cily or Town                                                 23.c. Status on Form I-94 (for example, class of admissionn or
                                                                                     if
14.e. State                14.f. ZIP Code                                  H4


Form    I-485 12113/17 N                                                                                                    Page 2   of l8
                      Case 1:19-cv-02842-KBJ Document 4-7 Filed 10/03/19 Page 8 of 42

                                                                                            A-Number )>    A-


 Part 1. Information About You (Person applying                           l.d.    Asylee or Refugee

 for lawful permanent residence) (continued)                                      I    Asylum status (INA section 208), Form I-589 or
                                                                                       Form I-730
 24.    What is your current immigration status (if it has changed
        since your arrival)?                                                      I    Refugee status (INA section 207), Form I-590 or
                                                                                       Form I-730
           l-485 Pending
                                                                          l.e.'   Human Trafficking Victim or Crime Victim
Provide your name exactly as it appears on your Form I-94           (if           fl   Human trafficking victim (T Nonimmigrant), Form
any)                                                                                   I-914 or derivative family member, Form I-914A
25.a. Family Name                                                                 I    Crimevictim (UNonimmigrant), Form I-918,
      (Last Name)        SUMAJIT
                                                                                       derivative family member, Form I-918A, or
25.b. Given Name                                                                       qualifying family member, Form I-929
       (First Name)      JESAH
                                                                          1.f.    Special Programs Based on Certain Public Laws
25.c. Middle Name CONDE
                                                                                  f]   The Cuban Adjustment Act


 Yart2. Application Type or Filing Category                                       fl   fne Cuban Adjustment Act for battered     spouses and
                                                                                       children
NOTE: Attach     a copy of the Forml-797 receipt or approval                      I    Dependent status under the Haitian Refugee
notice for the underlying petition or application, as appropriate.                     Immigrant Faimess Act
I am applying to register lawful permanent residence or adjust                    !    Dependent status under the Haitian Refugee
                lawful permanent resident based on the
status to that of a                                                                    Immigrant Fairness Act for battered spouses and
following immigrant category (select only one box). (See the                           children
Form I-485 Instructions for more information, including any
Additional Instructions that relate to the immigrant category                     !    LautenbergParolees
you select.):                                                                     !    Diplomats or high ranking officials unable to return
                                                                                       home (Section 13 of the Act of September I l, 1957)
1.a. Family-based
       fl    Immediate relative of a U.S. citizen, Form I-130                     I    Indochinese Parole Adjustment Act of 2000

                                                                          1.g. AdditionalOptions
       I     Ottrer relative of a U.S. citizen or relative of a lawful
             permanent resident under the family-based preference                 I    Diversity Visa program
             categories, Form I-130
                                                                                  I    Continuous residence in the United States since
       I     Person admitted to the United States as a fianc6(e) or                    before January l,1972 ("Registry")
             child of a fiancd(e) of a U.S. citizen, Form I-129F
             (K-l/K-2 Nonimmigrant)                                               !    Individual bom in the United States under diplomatic
                                                                                       status
       f]    Wiaow or widower of     a   U.S. citizen, Form I-360
                                                                                  I    other
       f]    VAWA self-petitioner, Form I-360
                                                                                       140, Derivative Status for Child
l.b.   Employment-based
                                                                          2.      Are you applying for adjustment based on the
       I     Rtien worker, Form I-140                                             Immigration and Nationality Act (INA) section 245(i)?

       !    Rtien entrepreneur, Form I-526                                                                                !ves XNo
1.c.   Special Immigrant                                                          NOTE: If you answered "Yes" to ltem Number 2., you
                                                                                  must have selected a family-based, employment-based,
       !    neligious worker, Form I-360
                                                                                  special immigrant, or Diversity Visa immigrant category
       I     Special immigrant juvenile, Form I-360                               listed above in Item Numbers l.a. - l.g. as the basis for
                                                                                  your application for adjustment of status. Fill out the rest
       I    Certain Afghan or Iraqi national, Form I-360                          of this application and Supplement A to Form I-485,
                                                                                  Adjustment of Status Under Section 245(i) (Supplement
       I    Certain intemational broadcaster, Form I-360
                                                                                  A). For detailed filing instructions, read the Form I-485
       f]   Certain G-4 intemational organization or family                       Instructions (including any Additional Instructions that
            member or NATO-6 employee or family member,                           relate to the immigrant category that you selected in ltem
            Form I-360                                                            Numbers 1.a. - 1.g.) and Supplement A Instructions.

FormI-485 12/l3ll7 N                                                                                                               Page 3   of l8
                      Case 1:19-cv-02842-KBJ Document 4-7 Filed 10/03/19 Page 9 of 42

                                                                                             A-Number      )   A-

                                                                        3.     Decision (for example, approved, refused, denied,
 Part2. Application Type or Filing Category                                    withdrawn)
 (continued)

 Information About Your Immigranl Category                              4.     Date of Decision (mm/dd/yyyy)
If you   are the   principal applicant, provide the following
information.
                                                                        Address History
3.      Receipt Number of Underlying Petition (if any)
                                                                        Provide physical addresses for everywhere you have lived
                                                                        during the last hve years, whether inside or outside the United
                                                                        States. Provide your current address first. Ifyou need extra
4.      Priority Date from Underlying Petition (if any)
                                                                        space to complete this section, use the space provided in
        (mm/dd/yyyy)                                                    Part   14.   Additional Information.
Ifyou  are a derivative applicant (the spouse or unmarried              Physical Address         I (current address)
child under 2l years ofage ofa principal applicant), provide the
following information for the principal applicant.
                                                                        5.a.   Street Number
                                                                                                      4041 San Marino Blvd
                                                                               andName
Principal Applicant's Name                                              s.b.Xapt.!ste.Inr                              104
5.a.    Family Name
        (Last Name)       SUMAJIT                                       5.c.   City or Town           West Palm Beach
5.b.    Given Name
        (First Name)      Walter                                        5.d.                         5.e. ZIP Code 33409
                                                                               State    FL
5.c.    Middle Name       Gadrinab                                      5.f.   Province
6.      Principal Applicant's A-Number
                                                                        5.g.   Postal Code
                              >A-
7       Principal Applicant's Date of Birth                             5.h.

        (mm/dd/yyyy)                            0812311971
                                                                                USA
                                                                        Dates of Residence
8.     Receipt Number                               Petition (if any)
                                                                        6.a.   From (mm/dd/yyyy)                             0310112017
9.     Priority Date of Principal Applicant's Underlying Petition       6.b.   To (mm/dd/yyyy)                               Present
       (if any) (mm/dd/yyyy)
                                                                        Physical Address 2

Part 3. Additional Information About You                                7.a.   StreetNumber
                                                                                                      10 Winding Lane
                                                                               and Name
1.     Have you ever applied for an immigrant visa to obtain            7.b.   n      apt.   !      ste.   fl rr
       permanent resident status at a U.S. Embassy or U.S.
       Consulate    abroad?                     !yes       XNo          7.c.   City or Town           Greenwich
       If you answered "Yes" to Item Number 1., complete                7.d.   State                 7.e. ZIP Code 06831
                                                                                        CT
       Item Numbers 2.a. - 4. below. If you need extra space to
       complete this section, use the space provided in Part 14.        7.f.   Province
       Additional Information.
Location of U.S. Embassy or U.S. Consulate                              7.g.   Postal Code

2.a. City                                                               7.h.
                                                                                USA
2.b.   Country




Form   I-485 l2/l3ll7 N                                                                                                            Page 4   of l8
                     Case 1:19-cv-02842-KBJ Document 4-7 Filed 10/03/19 Page 10 of 42

                                                                                    A-Number     )    A-

                                                                   Address of Employer or Company
 Part 3. Additional Information About You
 (continued)                                                       12.a. Street Number
                                                                         and Name
Dates of Residence                                                 n.b.    n   Apt.   n   sre.   fl    Flr.
8.a.    From (mm/dd/yyyy)                         0812112016       12.c. City or Town
8.b.    To (mm/dd/yyyy)                           02/2812017       12.d. State               12.e. ZIP Code
Provide your most recent address outside the United States
where you lived for more than one year (if not already listed      12.f. Province
above).
                                                                   12.g. Postal Code
9.a.    Street Number
                          64 Gemini Street, Villa Ernesto
        and Name                                                   t2.h.
e.b.    n   apt.     I   ste.   f]   Etr.   Subd., Phase'1, Gusa

9.c.    City or Town      Cagayan de Oro                           13.     Your Occupation
                                                                           Student
9.d.    State            9.e. ZIP Code
                                                                   Dates of Employment
9.f,    Province          Misamis Oriental                         14.a. From (mm/dd/yyyy)
9.e.    Postal Code       9000                                     14.b. To (mm/dd/yyyy)
9.h.
        PHILIPPINES                                                Employer 2

Dates of Residence
                                                                   15.     Name                or

10.a. From (mm/dd/yyyy)                           0510712013
                                                                   Address of Employer or Company
10.b. To (mm/dd/yyyy)                             0812012016       16.a. StreetNumber
                                                                         andName
Employmenl History                                                 16.b.n Apr         n   Ste.   n     Flr
Provide your employment history for the last five years,
                                                                   16.c. Cify or Town
whether inside or outside the United States. Provide the most
recent employment first. If you need extra space to complete
                                                                   16.d. State               16.e. ZIP Code
this section, use the space provided in Part 14. Additional
Information.                                                       16.f. Province
Employer    I (current or most   recent)
                                                                   16.9. Postal Code
11.    Name     of          or
        NONE                                                       16.h.



                                                                   17.     Your Occupation


                                                                   Dates of Employment

                                                                   18.a. From (mm/dd/yyyy)

                                                                   18.b. To (mm/dd/yyyy)




Form   I-485 l2ll3ll7 N                                                                                       Page 5   of l8
                       Case 1:19-cv-02842-KBJ Document 4-7 Filed 10/03/19 Page 11 of 42

                                                                          A-Number      )   A-


 Part 3. Additional Information About You                   3.     Date of Birth (mm/dd/yyyy)               0812311971
 (continued)
                                                            4.     Sex Ivale                !Female
Provide your most recent employment outside of the United
                                                            5.     City or Town of Birth
States      (ifnot   already listed above).
                                                                   Gagayan de Oro
19.      Name of Employer or Company
                                                            6.     Country of Birth
            NONE
                                                                   PHILIPPINES
Address of Employer or Company
20.a. Street Number
                                                            7.     Current City or Town of Residence (if living)
         andName                                                   Greenwich
2o.b.n Apr              n    Ste.   n   Fh                  8.     Current Country of Residence     (if
20.c. City or Town
                                                                   USA

20.d. State                   20.e. ZIP Code                Information Ahoul Your Parent 2
20.f. Province                                              Parent 2's Legal Name

                                                            9.a.   Family Name
                                                                                    SUMAJIT
20.g. Postal Code                                                  (Last Name)
                                                            9.b.   Given Name
                                                                                    Melthie
20.h.                                                              (First Name)

                                                            9.c.   Middle Name      Conde
21.      Your
                                                            Parent 2's Name at    Birth (if different than above)
            Student
                                                            10.a. Family Name
                                                                  (Last Name)       CONDE
Dates of Employment
                                                            10.b. Given Name
22.a.   F   rom (mm/dd/yyyy)                                      (First Name)      Melthie
                                                            10.c. Middle Name       Osic
22.b. To (mm/dd/yyyy)

                                                            11.    Date of Birth (mm/dd/yyyy)               0512411971
Part 4. Information About Your Parents                      12.    Sex flvtale I                 Female

Information About Your Parent                  I            13.    City or Town of Birth
Parent I's Legal Name                                              Jabonga
l.a.    Family Name
                             SUMAJIT                        t4. Country of Birth
        (Last Name)
                                                                    PHILIPPINES
l.b.    Given Name
                             Walter
        (First Name)                                        15.    Current City or Town of Residence
1.c.    Middle Name          Gadrinab                              Greenwich
Parent I's Name at Birth (if different than above)          16.    Current            ofResidence
2.a.    Family Name                                                USA
        (Last Name)
2.b.    GivenName
        (First Name)

2.c.    Middle Name




Form    I-485    12/13/17 N                                                                                         Page 6   of   18
                     Case 1:19-cv-02842-KBJ Document 4-7 Filed 10/03/19 Page 12 of 42

                                                                                      A-Number     )   A-

                                                                        Place of Maniage to Current Spouse
Part 5. Information About Your Marital History
                                                                        9.a.   City or Town
1.       What is your current marital status?

       I    Single,NeverManied         I   Manied   !   Divorced
                                                                        9.b.   State or Province
       f]   widowed       I   Maniage Annulled

       I    Legally Separated
                                                                        9.c.
2.       If you   are married, is your spouse a current member of the
         U.S. armed forces or U.S. Coast Guard?
                                           IN/A!YesnNo                  10.    Is your current spouse applying with you?

3.       How many times have you been married (including                                                             fl    Yes     n    No
         annulled mariages and marriages to the same
                                                                        Information About Prior Maniages (rf any)
                                                                        If you have been married before, whether in the United     States or
Information Aboul Yoar Current Matiage                                  in any other country, provide the following information about
(including if you are legally seperated)                                your prior spouse. Ifyou have had more than one previous
                                                                        marriage, use the space provided in Part 14. Additional
If you   are currently married, provide the   following information
                                                                        Information to provide the information below.
about your current spouse.
                                                                        Prior Spouse's Legal Name (provide family name before
Current Spouse's Legal Name
                                                                        marriage)
4.a.     Family Name
                                                                        11.a. Family Name
         (Last Name)
                                                                              (Last Name)
4.b.     Given Name
                                                                        11.b. GivenName
         (First Name)
                                                                              (First Name)
4.c.     Middle Name
                                                                        11.c. MiddleName
5.       A-Number (if any)
                                                                        12.    Prior Spouse's Date of Birth
                               >A-
6.       Current Spouse's Date of Birth
                                                                        13.    Date of Maniage to Prior Spouse


7.       Date of Marriage to Current Spouse
                                                                        Place of Marriage to Prior Spouse

                                                                        14.a. City or Town
Current Spouse's Place of Birth
8.a. City or Town                                                       14.b. State or Province


8.b.     State or Province
                                                                        14.c. Country


8.c.     Country
                                                                        15.    Date Marriage with Prior Spouse             Ended
                                                                               (mm/dd/yyyy)




Form   I-485 12/13/17 N                                                                                                        Page 7   of l8
                  Case 1:19-cv-02842-KBJ Document 4-7 Filed 10/03/19 Page 13 of 42

                                                                                     A-Number    )    A-

                                                                    child   2
 Part 5. Information About Your Marital History
 (continued)                                                        Current Legal Name
                                                                    7.a.    Family Name
Place Where Maniage       with Prior Spouse Legally Ended                   (Last Name)
16.a. City or Town                                                  7.b.    Given Name
                                                                            (First Name)

                                                                    7.c.    MiddleName
16.b. State or Province
                                                                    8.      A-Number (if any)

16.c. Country
                                                                                                 >A-
                                                                    9. Date of Birth (mm/dd/yyyy)
                                                                    10. Country of Birth
 Part 6. Information About Your Children
l.      Indicate the total number of AIL living children
                                                                    11.                                    you? f]
        (including adult sons and daughters) that you have.
                                                                            Is this child applying with                 Yes    n      No

        NOTE:     The term "children" includes all biological or    child   3
        legally adopted children, as well as cunent stepchildren,
                                                                    Current Legal Name
        ofany age, whether bom in the United States or other
        countries, married or unmarried, living with you or         12.a. Family Name
        elsewhere and includes any missing children and those             (Last Name)
        bom to you outside of maniage.                              12.b. Given Name
                                                     0                    (First Name)

Provide the following information for each of your children.        12.c. Middle Name
Ifyou have more than three children, use the space provided in
P   art 14. Additional Information.
                                                                    13.     A-Number (if any)
                                                                                                 >A-
child l
Cunent Legal Name                                                   t4.     Date of Birth (mm/dd/yyyy)

2.a.    Family Name                                                 15.     Country of Birth
        (Last Name)
2.b.    Given Name
       (First Name)
                                                                    16.     Is this child applying with    you?     [ Yes f]          No
2.c.   MiddleName

3.     A-Number (if any)
                                                                    ?art 7. Biographic Information
                           >A-
                                                                    1.      Ethnicity (Select only one box)
4.     Date of Birth (mm/dd/yyyy)
                                                                            fl   Hispanic or Latino
5.     Country of Birth                                                     I    Not Hispanic or Latino
                                                                    2.      Race (Select   all applicable boxes)

6.     Is this child applying with   you?       f] Yes n No                 I    wtrite
                                                                            []Asian
                                                                            !    Black or African American

                                                                            I    American Indian or Alaska Native

                                                                            !    Native Hawaiian or Other Pacific Islander




Form   I-485 l2lI3/17 N                                                                                                      Page 8   of l8
                      Case 1:19-cv-02842-KBJ Document 4-7 Filed 10/03/19 Page 14 of 42

                                                                                          A-Number     )   A-


 Part 7, Biographic fnformation (continued)                                Dates of Membership or Dates of Involvement

                                                                           5.a.    From (mm/dd/yyyy)
3.      Height                      Feet   5           Inches      4
                                                                           5.b.    To (mm/dd/yyyy)
4.      Weight                                  Pounds     1           7
5-      Eye Color (Select only one box)                                    Organization2

       fi nlack flntue                      !    Brown                     6.      Name of

       I Gray ! Green                       !    Hazel

       I Maroon I rint                      f]   Unknown/Other             7.a. City or Town
6.      Hair Color (Select only one box)

       I nata (No hair) [ Black             I    nlond                     7.b.    State or Province

       I Brown          n c*y               !    nea

       ! Sandy flwhite                      flUnknowr/Other                7.c.    Country


 Part 8. General Eligibility and Inadmissibility                           8.      Nature of Group
 Grounds
l.     Have you EVER been a member of, involved in, or in                  Dates of Membership or Dates of Involvement
       any way associated with any organization, association,
       fund, foundation, party, club, society, or similar group in         9,a.    From (mm/dd/yyyy)
       the United States or in any other location in the world
       including any military service? f]           Ves        X
                                                               No
                                                                           9.b.    To (mm/dd/yyyy)

If you answered "Yes" to ltem Number       1., complete    ltem            Organization 3
Numbers 2. - 13.b. below. If you need extra space to complete
this section, use the space provided in Part 14. Additional
                                                                           10.     Name of Organization
fnformation. If you answered "No," but are unsure ofyour
answer, provide an explanation ofthe events and circumstances
                                                                           11.a. City or Town
in the space provided in Part 14. Additional Information.

Organization I
2.     Name of Organization
                                                                           ll.b.   State or Province



                                                                           11.c. Country
3.a.   City or Town


3.b.   State   orProvince
                                                                           12.     Nature of Group



                                                                           Dates of Membership or Dates of Involvement
3.c.   Country
                                                                           13.a. From (mm/dd/yyyy)

4.     Nature    of                                                        13.b. To (mm/dd/yyyy)




Form   I-485 12ll3ll7 N                                                                                                  Page 9   of l8
                 Case 1:19-cv-02842-KBJ Document 4-7 Filed 10/03/19 Page 15 of 42

                                                                                    A-Number     )   A-                  ii
                                                                                                                         :l



Part 8. General Eligibility and Inadmissibility                        Criminal Acts and Violations
Grounds (continued)                                                    For Item Numbers 25. - 45., you must answer "Yes" to any
                                                                       question that applies to you, even ifyour records were sealed or
Answer ltem Numbers 14. - 80.b. Choose the answer that you
                                                                       otherwise cleared, or even ifanyone, including ajudge, law
think is correct. Ifyou answer "Yes" to any questions (or if
                                                                       enforcement officer, or attomey, told you that you no longer
you answer ttNortt but are unsure of your answer), provide
                                                                       have a record. You must also answer "Yes" to the following
an explanation ofthe events and circumstances in the space
                                                                       questions whether the action or offense occurred here in the
provided in Part 14. Additional Information.
                                                                       United States or anywhere else in the world. If you answer
14.    Have you EVER been denied admission to the United               "Yes" to ltem Numbers 25. - 45., use the space provided in
        States?                                 [Ves XNo               Part 14. Additional Information to provide an explanation
                                                                       that includes why you were arrested, cited, detained, or charged;
15.    Have you EVER been denied      a   visa to the United States?   where you were arrested, cited, detained, or charged; when
                                                                       (date) the event occurred; and the outcome or disposition (for
                                                IYes XNo               example, no charges filed, charges dismissed, jail, probation,
16.    Have you EVER worked in the United States without               community service).
       authorization?                           !Ves XNo               25.   Have you EVER been arrested, cited, charged, or
                                                                             detained for any reason by any law enforcement official
17.    Have you EVER violated the terms or conditions of your
                                                                             (including but not limited to any U.S. immigration
       nonimmigrant status?
                                           fl yes X No                       offrcial or any official of the U.S. armed forces or U.S.
18.    Are you presently or have you EVER been in removal,
                                                                             Coast Guard)?                           [     Ves   X   No
       exclusion, rescission, or deportation proceedings?
                                                                       26,   Have you EVER committed a crime of any kind (even if
                                                IYes XNo                     you were not arrested, cited, charged with, or tried for that

19.    Have you EVER been issued a final order ofexclusion,
                                                                             crime)?                                 [yes        XNo
       deportation, or removal?                Ves
                                                [        No X          27.   Have you EVER pled guilty to or been convicted of a
                                                                             crime or offense (even if the violation was subsequently
20.    Have you EVER had a prior final order of exclusion,
                                                                             expunged or sealed by a court, or ifyou were granted a
       deportation, or removal reinstated?
                                           ! yes X No                        pardon, amnesty, a rehabilitation decree, or other act of

21.    Have you EVER held lawful permanent resident status
                                                                             clemency)?                              [yes        XNo
       which was later   rescindedt             I     yes [t    No           NOTE: If you were the beneficiary of a pardon,      amnesty,
                                                                              rehabilitation decree, or other act ofclemency, provide
22. Have you EVER been granted voluntary             depafture by an
                                                                             a
                                                                             documentation of that post-conviction action.
       immigration officer or an immigration judge but failed to
       depan within the allotted time?           Ves                   28.   Have you EVER been ordered punished by ajudge or had
                                                [           X
                                                            No
                                                                             conditions imposed on you that restrained your liberty
23.    Have you EVER applied for any kind of relief or                       (such as a prison sentence, suspended sentence, house
       protection from removal, exclusion, or deportation?                   arrest, parole, altemative sentencing, drug or alcohol
                                                                             treatment, rehabilitative programs or classes, probation, or
                                                fl    ves   X   No
                                                                                         service)?
24.a. Have you EVER been a J nonimmigrant exchange visitor
                                                                             community
                                                                                                                     ! yes X           No

      who was subject to the two-year foreign residence                29.   Have you EVER been a defendant or the accused in a
       requirement?                             !yes        XNo              criminal proceeding (including pre-trial diversion,
                                                                             deferred prosecution, defened adjudication, or any
If you answered "Yes" to Item Number 24.a., complete ltem                    withheld   adjudication)?               [ Ves X           No
Numbers 24.b. -24.c. If you answered "No" to Item Number
24.a., skip to Item Number 25.                                         30.   Have you EVER violated (or attempted or conspired to
                                                                             violate) any controlled substance law or regulation ofa
24.b. Have you complied with the foreign residence
                                                                             state, the United States, or a foreign country?
       requirement?                             fl yes f]       No
                                                                                                                     IYes XNo
24.c. Have you been granted a waiver or has Department of
       State issued a favorable waiver recommendation letter
       foryou?                                  [Ves f]No

Form   I-485 12/13/17 N                                                                                                       Page   l0 oflS
                   Case 1:19-cv-02842-KBJ Document 4-7 Filed 10/03/19 Page 16 of 42

                                                                                       A-Number    ) A-

 Part 8. General Eligibility and Inadmissibility
                                                                         42.   Have you EVER trafficked a person into involuntary
                                                                               servitude, peonage, debt bondage, or slavery? Trafficking
 Grounds (continued)                                                           includes recruiting, harboring, transporting, providing, or
                                                                               obtaining a person for labor or services through the use of
31. Have you EVER been convicted of two or more offenses                                       coercion.
        (other than purely political offenses) for which the
                                                                               force, fraud, or
                                                                                                                        I   yes   X    No
        combined sentences to confinement were five years or
        more?                                                            43.   Have you EVER knowingly aided, abetted, assisted,
                                                 f] ves X         No           conspired, or colluded with others in trafficking persons
                                                                               for commercial sex acts or involuntary servitude,
32.     Have you EVER illicitly (illegally) trafficked or benefited
                                                                               peonage, debt bondage, or slavery?
        from the trafficking ofany controlled substances, such as                                                       fl  Ves   X   No
        chemicals, illegal drugs, or narcotics?      Ves
                                                 [          X No         44.   Are you the spouse, son or daughter ofa foreign national
                                                                               who engaged in the trafficking ofpersons and have
33. Have you EVER knowingly aided, abetted, assisted,                          received or obtained, within the last five yeaxs, any
        conspired, or colluded in the illicit trafficking ofany
                                                                               financial or other benefits from the illicit activity of your
        illegal narcotic or other controlled substances?
                                                                               spouse or your parent, although you knew or reasonably
                                                 !ves XNo                      should have known that this benefit resulted from the illicit
                                                                               activify of your spouse or parent?             yes
34.    Are you the spouse, son, or daughter of a foreign national                                                       !         X    No
       who illicitly trafficked or aided (or otherwise abetted,
       assisted, conspired, or colluded) in the illicit trafficking of
                                                                         45.   Have you EVER engaged in money laundering or have
                                                                               you EVER knowingly aided, assisted, conspired, or
       a controlled substance, such as chemicals, illegal drugs, or
                                                                               colluded with others in money laundering or do you seek
       narcotics and you obtained, within the last five years, any
                                                                               to enter the United States to engage in such activity?
       financial or other benefit from the illegal activity ofyour
       spouse or parent, although you knew or reasonably should                                                         IYes XNo
       have known that the financial or other benefit resulted
       from the illicit activity ofyour spouse or parent?
                                                                         Securig and Related
                                                !ves XNo                 Do you intsnd to:
35. Have you EVER engaged in prostitution            or are you
       coming to the United States to engage in prostitution?            46.a. Engage in any activity that violates or evades any law
                                                                               relating to espionage (including spying) or sabotage in the
                                                Ives XNo                       United States?
                                                                                                                        [  yes    X  Uo
36. Have you EVER directly       or indirectly procured (or
                                                                         46.b. Engage in any activity in the United States that violates or
       attempted to procure) or imported prostitutes or persons
                                                                               evades any law prohibiting the export from the United
       for the purpose of     prostitution?        yes
                                                f]          X     No           States of goods, technology, or sensitive information?

37.    Have you EVER received any proceeds or money from                                                                !ves XNo
       prostitution?                            [yes        XNo          46.c. Engage in any activity whose purpose includes opposing,
                                                                               controlling, or overthrowing the U.S. Government by
38. Do you intend to engage in illegal gambling or any other                   force, violence, or other unlawful means while in the
       form of commercialized vice, such as prostitution,
                                                                               United States?                            Ves
       bootlegging, or the sale of child pornography, while in the                                                      !         Xl No
       United States?
                                                f]    Ves   X     No     46.d. Engage in any activity that could endanger the welfare,
                                                                               safety, or security ofthe United States?
39.    Have you EVER exercised immunity (diplomatic or
       otherwise) to avoid being prosecuted for a criminal                                                              !Yes XNo
       offense in the United     States?        [     Ves   X     No
                                                                         46.e. Engage in any other unlawful activity?   fl Ves X       No
40.    Have you EVER, while serving as a foreign govemment
                                                                         47.   Are you engaged in or, upon your entry into the United
       official, been responsible for or directly carried out
                                                                               States, do you intend to engage in any activity that could
       violations of religious   freedoms?
                                                f] Ves X          No           have potentially serious adverse foreign policy

41.    Have you EVER induced by force, fraud, or coercion (or
                                                                               consequences for the United States?
                                                                                                                        [  yes    X   No
       otherwise been involved in) the trafficking of persons for
       commercial sex     acts?                 f] yes X          No


Form   I-485   l2ll3ll7   N                                                                                                   Page   l1 oflS
                   Case 1:19-cv-02842-KBJ Document 4-7 Filed 10/03/19 Page 17 of 42

                                                                                      A-Number    )   A-

                                                                       51.d. Provided money, a thing ofvalue, services or labor, or
 Part 8. General Eligibility and Inadmissibilify
                                                                             any other assistance or support for any ofthe activities
 Grounds (continued)                                                         described in Item Number 51.a.?
                                                                                                                      fl Ves      X No
Have you EVER:
                                                                       51.e. Provided money, a thing ofvalue, services or labor, or
48.a. Committed, threatened to commit, attempted to commit,                  any other assistance or support to an individual, group, or
      conspired to commit, incited, endorsed, advocated,                     organization who did any ofthe activities described in
      planned, or prepared any ofthe following: hijacking,                   Item Number     51.a.?                   f] Ves X          No
      sabotage, kidnapping, political assassination, or use of a
      weapon or explosive to harm another individual or cause          51.f. Received any type of military, paramilitary, or weapons
      substantial damage to property?             yes                        training from a group or organization that did any ofthe
                                                    f]        X
                                                             No
                                                                             activities desqibed in Item Number 51.a.?
48.b. Panicipated in, or been a member of, a group or
      organization that did any ofthe activities described in
                                                                                                                      IYes ENo
        ItemNumber4S.a.?                            [yes      XNo      NOTE: If you answered'oYes" to any part of Item Number
                                                                       51.., explain therelationship and what occurred, including the
48.c. Recruited members or asked for money or things of value          dates and location ofthe circumstances, in the space provided
      for a group or organization that did any ofthe activities        in Part 14. Additional Information.
      described in Item Number 48.a.?             yes
                                                    f]        X
                                                              No       52.   Have you EVER assisted or participated in selling,
                                                                             providing, or transporting weapons to any person who,
48.d. Provided moneyo a thing ofvalue, services or labor, or
                                                                             to your knowledge, used them against another person?
      any other assistance or support for any ofthe activities
       described in Item Number           48.a.? ! Ves X          No                                                  fl   Yes    X     No

48.e. Provided money, a thing ofvalue, services or labor, or
                                                                       53.   Have you EVER worked, volunteered, or otherwise
                                                                             served in any prison, jail, prison camp, detention facility,
      any other assistance or support for an individual, group,
                                                                             labor camp, or any other situation that involved detaining
      or organization who did any ofthe activities described in
                          48.a.?                                             persons?                                 lyes       KNo
       Item Number
                                                   [ yes X        No

49. Have you EVER        received any type of military,
                                                                       54.   Have you EVER been a member of, assisted, or
                                                                             participated in any group, unit, or organization ofany
       paramilitary, or weapons training?
                                                   ! Ves X        No         kind in which you or other persons used any type of
                                                                             weapon against any person or threatened to do so?
50.    Do you intend to engage in any of the activities listed in
       any part of Item Numbers 4t.a. - 49.?
                                                   [Ves       X No                                                    !ves KNo
NOTE: If you answered "Yes" to any part of Item Numbers
                                                                       55.   Have you EVER served in, been a member of, assisted,
                                                                             or participated in any military unit, paramilitary unit,
46.a. - 50., explain what you did, including the dates and
                                                                             police unit, self-defense unit, vigilante unit, rebel group,
location of the circumstances, or what you intend to do in the
                                                                             guerilla group, militia, insurgent organization, or any
space provided in    Part     14.   Additional Information.
                                                                             other armed   group?                     !     yes  X      No
Are you the spouse or child of an individual who EVER:

51.a. Committed, threatened to commit, attempted to commit,
                                                                       56.   Have you EVER been a member of, or in any way
                                                                             affiliated with, the Communist Party or any other
      conspired to commit, incited, endorsed, advocated,
                                                                             totalitarian party (in the United States or abroad)?
      planned, or prepared any of the following: hijacking,
      sabotage, kidnapping, political assassination, or use of a                                                      !Yes XNo
      weapon or explosive to harm another individual or cause
      substantial damage to property?
                                                                       57.   During the period from March 23,1933 to May 8, 1945,
                                                  yes
                                                   !          X
                                                             No              did you ever order, incite, assist, or otherwise participate
                                                                             in the persecution ofany person because ofrace, religion,
51.b. Participated in, or been a member or a representative of a
                                                                             national origin, or political opinion, in association with
      group or organization that did any ofthe activities
                                                                             either the Nazi govemment of Germany or any
      described in Item Number 51.a.?             yes
                                                   f]       NoX              organization or goverrrment associated or allied with the
                                                                             Nazi govemment of Germany?                    yes
51.c. Recruited members, or asked for money or things of value,                                                       [          X    No
      for a group or organization that did any ofthe activities
       described in Item Number          51.a.? ! Ves X           No


Form   I-485   l2ll3ll7   N                                                                                                   Page 12   of   18
                   Case 1:19-cv-02842-KBJ Document 4-7 Filed 10/03/19 Page 18 of 42

                                                                                              A-Number   )   A-

                                                                         63.c. If your answer to Item Number 63.b. is "Yes," attach a
 Part 8. General Eligibility and Inadmissibility
                                                                                 written statsment explaining why you had reasonable cause.
 Grounds (continued)
                                                                         64.     Have you EVER submitted fraudulent or counterfeit
 Have you EVER ordered, incited, called for, committed, assisted,                documentation to any U.S. Govemment official to obtain
 helped with, or otherwise participated in any ofthe following:                  or attempt to obtain any immigration benefit, including a
                                                                                 visa or entry into the United States?     Ves
 58.a. Acts involving torture or genocide?        [ Ves X         No                                                         !          X
                                                                                                                                       No

                                                                         65. Have you EVER lied about, concealed,        or misrepresented
 58.b. Killing any   person?                      [ Yes X         No             any information on an application or petition to obtain a
                                                                                 vis4 other documentation required for entry into the
58.c. Intentionally and severely injuring any person?
                                                                                 United States, admission to the United States, or any other
                                                  IYes XNo                       kindofimmigrationbenefit? [                      yes X       No
58.d. Engaging in any kind ofsexual contact or relations with
      any person who did not consent or was unable to consent,
                                                                         66.     Have you EVER falsely claimed to be a U.S. citizen (in
      or was being forced or threatened?                                         writing or any other    way)?           Ves [      No  X
                                                  [ Ves X         No

58.e. Limiting or denying any person's ability to exercise
                                                                         67.     Have you EVER been a stowaway on a vessel or aircraft

      religious beliefs?
                                                                                 arriving in the United   States?      yes   [    No    X
                                                  Ves
                                                  [          X    No

59.     Have you EVER recruited, enlisted, conscripted, or used
                                                                         68.     Have you EVER knowingly encouraged, induced, assisted,
                                                                                 abetted, or aided any foreign national to enter or to try to
        any person under 15 years ofage to serve in or help an
                                                                                 enter the United States illegally (alien smuggling)?
        armed force or  group?                    yes
                                                  [          X    Uo
                                                                                                                             fl   ves   X No
60.     Have you EVER used any person under 15 years ofage
                                                                         69.     Are you under a final order ofcivil penalty for violating
        to take part in hostilities, or to help or provide services to
                                                                                 INA section 274C for use of fraudulent documents?
        people in combat?                         !     yes  X    No
                                                                                                                             !Yes XNo
NOTE: If you answered "Yes" to any part of Item Numbers
52. - 60., explain what occurred, including the dates and                Removal, Unlawful Presence, or lllegal Reentry
location of the circumstances, in the space provided in Part 14.
                                                                         Afte r Prev i o us I mmig rat io n Vi o I at io ns
Additional Information.
                                                                         70.     Have you EVER been excluded, deported, or removed
Public Assistance                                                                from the United States or have you ever departed the
                                                                                 United States on your own after having been ordered
61.    Have you received public assistance in the United States                  excluded, deported, or removed from the United States?
       from any source, including the U.S. Govemment or any
       state, county, city, or municipality (other than emergency
                                                                                                                             Ives XNo
       medical  ffearment)?                      f] Ves X         No     71.     Have you EVER entered the United States without being
                                                                                 inspected and admitted or paroled?      Ves
62.    Are you likely to receive public assistance in the future in
                                                                                                                             [     Uo   X
       the United States from any source, including the U.S.             Since   April   l,   1997, have you been   unlawfully present in the
       Government or any state, county, city, or municipality            United States:
       (other than emergency medical treatment)?
                                                                         72.a. For more than 180 days but less than        a year, and then
                                                 Ives XNo                        deparred the United    Stares?              f] Ves X llo
Illegal Entries and Olher Immigration Violtrtions                        72.b. For one year or more and then departed the United States?

                                                                                                                            fl    yes   X     No
63.a. Have you EVER failed or refused to attend or to remain
      in attendance at any removal proceeding filed against you          NOTE: You were unlawfully present in the United States if
       onorafterApill,l99T?                      [VesXNo                 you entered the United States without being inspected and
                                                                         admitted or inspected and paroled, or if you legally entered the
63.b. If your answer to ltem Number 63.a. is "Yes," do you               United States but you stayed longer than permitted.
      believe you had reasonable cause?
                                                 [ Ves n         No



Form   I-485 l2/l3ll7 N                                                                                                              Page 13    of   18
                  Case 1:19-cv-02842-KBJ Document 4-7 Filed 10/03/19 Page 19 of 42

                                                                                   A-Number     )   A-


 Part 8. General Eligibility and Inadmissibility                     80.a. Have you EVER left or remained outside the United
                                                                           States to avoid or evade training or service in the U.S.
 Grounds (continued)
                                                                           armed forces in time of war or a period declared by the
Since April 1,1997, have you EVER reentered or attempted to                President to be a national emergency?        Ves
reenter the United States without being inspected and admitted
                                                                                                                   [         X     No

or paroled after:                                                    80.b. If your answer to ltem Number 80.a. is "Yes," what was
                                                                           your nationality or immigration status immediately before
73.a. Having been unlawfully present in the United States for
                                                                           you left (for example, U.S. citizen or national, lawful
      more than one year in the aggregat"?
                                            [ yes ffi No                   permanent resident, nonimmigrant, parolee, present
                                                                           without admission or          or     other status
73.b. Having been deported, excluded, or removed from the
        United   States?                      [ yes X          No


Mkcellaneous Conduct                                                 Part 9. Accommodations for Individuals With
74. Do you plan to practice polygamy in the United States?           Disabilities and/or Impairments
                                          !ves XNo                   NOTE: Read the information in the Form I-485 Instructions
                                                                     before completing this part.
75. Are you accompanying another foreign national who
       requires your protection or guardianship but who is           l.     Are you requesting an accommodation because of your
       inadmissible after being certified by a medical officer as           disabilities and/or impairments?        yes
       being helpless from sickness, physical ormental
                                                                                                                   [         XNo

       disability, or infancy, as described in INA section 232(c)2          If you answered "Yes" to ltem Number 1., select any
                                                                            applicable box in Item Nurirbers 2.a. - 2.c. and provide
                                              !Yes XNo                      an answer.
76. Have you EVER assisted       in detaining, retaining, or
       withholding custody of a U.S. citizen child outside the
                                                                     2.a.   I   I am deafor hard ofhearing and request the
                                                                                following accommodation. (Ifyou are requesting a
       United States from a U.S. citizen who has been granted
                                                                                sign-language interpreter, indicate for which
       cusrody of the child?                       Ves
                                              f,         X   No                 language (for example, American Sign Language).):

77.    Have you EVER voted in violation of any Federal, state,
       or local constitutional provision, stafute, ordinance, or
       regulation in the United States? [            Ves X     No
                                                                     2.b.   I   I am blind or have low vision and request the
78. Have you EVER renounced U.S. citizenship to avoid                           fol lowing accommodation:
    being taxed by the United States?
                                       [ Ves X No
Have you EVER:
79.a. Applied for exemption or discharge from training or            2.c. f] t have another type of disability   and/or impairment.
       service in the U.S. armed forces or in the U.S. National                 (Describe the nature of your disability and/or
       Security Training Corps on the ground that you are a                     impairment and the accommodation you are
       foreign   national?                    ! Ves X          No               requesting.)

79.b. Been relieved or discharged from such training or service
       on the ground that you are a foreign national?

                                              IYes KNo
79.c. Been convicted of desertion from the U.S. armed forces?
                                              IYes XNo




Form   I-485   12/13/17 N                                                                                                 Page   14of18
                       Case 1:19-cv-02842-KBJ Document 4-7 Filed 10/03/19 Page 20 of 42


                                                                                               A-Number       )   A-

                                                                                I furthermore authorize release of information contained in this
 Part 10. Applicantfs Statement, Contact                                        application, in supporting documents, and in my USCIS
 Informationo Declaration, Certification, and                                   records, to other entities and persons where necessary for the
 Signature                                                                      administration and enforcement of U.S. immigration law.
                                                                                I understand that USCIS may require         me to appear for an
 NOTE:     Read the Penalties section of the Form I-485
                                                                                appointment to take my biometrics (fingerprints, photograph,
 Instructions before completing this part. You must file Form
                                                                                and/or signature) and, at that time, ifI am required to provide
 I-485 while in the United States.
                                                                                biometrics, I will be required to sign an oath reaffirming that:
 Applicont's Statement                                                          1)     I reviewed and understood all ofthe information
                                                                                       contained in, and submitted with, my application; and
NOTE:    Select the box for either ltem Number l.a. or                l.b. If
applicable, select the box for ltem Number 2.                                   2)     All of this information    was complete, true, and correct at
                                                                                       the time of filing.
 1.a.   [l     Ican read and understand English, and I have read
               and understand every question and instruction on this            I certifr, under penalty of perjury, that all of the information in
               application and my answer to every question.                     my application and any document submitted with it were
                                                                                provided or authorized by me, that I reviewed and understand
1.b.    !    The interpreter named in Part 11. read to me every
                                                                                all of the information contained in, and submitted with, my
             question and instruction on this application and my
                                                                                application and that all of this information is complete, true,
             answer to every question in
                                                                                and correct.

             a              ln       Iam         and     I                      Applicant's Signature
             everything.
             At my                                                              6.a.                                   ln
2.      XI              request, the preparer named in       Part   12.,

                    Allen E        Ka                                           +
                                      for me based only upon
             information I provided or authorized.
                                                                                6.b.                         (mrn/dd/yyyy)          l1 Y        ru
                                                                                NOTE TO ALL APPLICANTS: Ifyou do not completely filI
App lic ant Is C o ntact Info r matio n                                         out this application or fail to submit required documents listed
                                                                                in the Instructions, USCIS may deny your application.
3.      Applicant's Daytime Telephone Number

                                                                                Part 11. Interpreter's Contact Information,
4.      Applicant's Mobile Telephone Number (if any)                            Certification, and Signature
                    (s61   )     708-0s41                                       Provide the following information about the interpreter
5.      Applicant's Email Address (if any)
                                                                                fnterpreter's Full Name
                                                                                1.a.                          Name           Name
Applicantt s Declaration and CertiJication
Copies of any documents I have submitted are exact photocopies
                                                                                l.b.                Given Name
of unaltered, original documents, and I understand that USCIS
may require that I submit original documents to USCIS at alater
date. Furthermore, I authorize the release of any information
                                                                                2.                  Business or                     Name
from any and all of my records that USCIS may need to
determine my eligibility for the immigration benefit that I seek.

I understand that if I am a male who is l8 to 26 years of age,
submitting this application will automatically register me with
the Selective Service System as required by the Military
Selective Service Act.




Form   I-485       12/13/17 N                                                                                                              Page 15   of18
                    Case 1:19-cv-02842-KBJ Document 4-7 Filed 10/03/19 Page 21 of 42

                                                                                    A-Number       )   A-


 Part 11. Interpreter's Contact Information,                         Part 12. Contact Information, Declaration, and
 Certification, and Signature (continued)                            Signature of the Person Preparing this
                                                                     Application, if Other Than the Applicant
 I nte rpre te r's lllail ing   A d dre s s
                                                                     Provide the following information about the preparer
3.a.    Street Number
        and Name
                                                                     Preporer's Full Name
3.b.nept.!ste.!rtr
                                                                     1.a.                         Name      N
3.c.    City or Town
                                                                             KAYE
3.d.    State              3.e.   ZIP Code                           1.b.                Given Name         Name

3.f.    Province                                                             Allen
                                                                     2.                  Business or                Name
3.g.    Postal Code
                                                                             Pollack Pollack lsaac and DeGicco LLP
3.h.
                                                                     Preparer's Moiling Address
                                                                     3.a.   Street Number
                                                                                               225 Broadway
I nte rp rete r's   Co   ntact I nfo r mntio n                              andName

4.                                            Number                 3.b.napt.Iste.Irk                          3

                                                                     3.c.   City or Town       New York
5.     Interpreter's Mobile Telephone Number (if any)
                                                                     3.d.   State   NY        3.e. ZIP Code 10007

6.                    Email Address                                  3.f. Province
                                                                     3.g.   Postal Code

I nte rpre le r's Ce rt ilictttio n                                  3.h.
                                                                             USA
I certifu, under penalty of perjury, that:

I am fluent in English and                                           Prep arer's Co n tact I nfo r mot io n
which is the same language specified in Part 10., Item Number
1.b., and I have read to this applicant in the identified language   4.                                      Number
every question and instruction on this application and his or her           (212) 233-8100
answer to every question. The applicant informed me that he or
she understands every instruction, question, and answer on the       5.                  Mobile             Number
application, including the Applicant's Declaration and
Certification, and has verified the accuracy ofevery answer.
                                                                     6.              s   Email Address
I nterpreter's S ignoture                                                   aek@ppid.com
7.a.                                   ln



7.b.   Date of Signature (mm/dd/yyyy)




Form   I-485 l2ll3/17 N                                                                                                    Page 16   of18
                     Case 1:19-cv-02842-KBJ Document 4-7 Filed 10/03/19 Page 22 of 42

                                                                              A-Number     )    A-


Part 12. Contact Information, Declaration, and                    NOTE: Do not complete Part 13. until the USCIS Officer
Signature of the Person Preparing this                            instructs you to do so at the interview.
Application, if Other Than the Applicant
(continued)                                                       Part 13. Signature at Interview
                                                                 I swear (affirm) and certiff under penalty of perjury under the
Preparer's Statement
                                                                 laws of the United States of America that I know that the
7.a.   !      I am not an attomey or accredited representative   contents of this Form I-485, Application to Register Permanent
              but have prepared this application on behalfof     Residence or Adjust Status, subscribed by me, including the
              the applicant and with the applicant's consent.    corrections made to this application, numbered
7.b.   Xl     I am an attomey or accredited representative and   through            , are complete, true, and   conect. All
              my representation ofthe applicant in this case
                                                                 additional pages submitted by me with this Form I-485, on
              I    extends   !    does not extend beyond the
              preparation of this application.                   numbered pages                through              are complete,
              NOTE: If you are an attorney or accredited         true, and correct. All documents submitted at this interview
              representative, you may be obliged to submit a     were provided by me and are complete, true, and correct.
              completed Form G-28, Notice of Entry of
              Appearance as Attomey or Accredited                Subscribed to and swom to (affirmed) before me
              Representative, with this application.
                                                                 USCIS Officer's PrintedName or

Preparer's Certification
By my signature, I certifr, under penalty of perjury, that I     Date of Signature (mm/dd/yyyy)
prepared this application at the request ofthe applicant. The
                                                                 Applicant's Signature         ln
applicant then reviewed this completed application and
informed me that he or she understands all of the information
contained in, and submitted with, his or her application,
                                                                 USCIS Officer's Signature (sign in ink)
including the Applicant's Declaration and Certification, and
that all of this information is complete, true, and correct. I
completed this application based only on information that the
applicant provided to me or authorized me to obtain or use.


Preparer's Signoture
8.a.   Preparer's                       in ink)



8.b.   Date   of                 (mm/dd/yyyy)




Form   I-485 l2/l3ll7 N                                                                                                 Page   17of18
                 Case 1:19-cv-02842-KBJ Document 4-7 Filed 10/03/19 Page 23 of 42

                                                                          A-Number   )   A-


 Part 14, Additional Information                                  5.a.   Number 5.b. PartNumber 5.c.          Item Number

Ifyou   need extra space to provide any additional information
within this application, use the space below. If you need more    5.d.
space than what is provided, you may make copies of this page
to complete and file with this application or attach a separate
sheet of paper. Type or print your name and A-Number (if any)
at the top of each sheet; indicate the Page Number, Part
Number, and ltem Number to which your answer refers; and
sign and date each sheet.
l.a.    Family Name
                       SUMAJIT
        (Last Name)
1.b.    Given Name
                       Jesah
        (First Name)

L.c.    Middle Name Conde                                         6.a.   Number 6.b.     Part   Number 6.c.   Item Number

2.      A-Number(ifany)     )A-
                                                                  6.d,
3.a.         Number 3.b.     Part   Number 3.c.     Item Number



3.d.




                                                                  7.a.   Number 7.b. PartNumber 7.c. ItemNumber


                                                                  7.d.


4.a.         Number 4.b.     Part   Number 4.c,     Item Number


4.d.




Form   I-485 l2ll3/17 N                                                                                       Page 18   ofl8
                     Case 1:19-cv-02842-KBJ Document 4-7 Filed 10/03/19 Page 24 of 42
                                               Notice of Entry of Appearance                                                 DHS
                                         as Attorney or Accredited Representative                                         Form G-28
                                                                                                                       OMB No. 1615-0105
                                                     Department of Homeland Security                                    Expires 05/31/2021



 Part l. Information About Attorney or                                 Part 2. Eligibility Information for Attorney or
 Accredited Representative                                             Accredited Representative
 l.     USCIS Online Account Number (if any)                          Select   all applicable items.
                                                                      1.a.     El I *   an attorney eligible to practice law in, and a
                                                                                   member in good standing of, the bar of the highest
 Name of Attorney or Accrediled Representative                                     courls of the following states, possessions, territories,
                                                                                   commonwealths, or the District of Columbia. If you
2.a.    Family Name                                                                need extra space to complete this section, use the
        (Last Name)        KAYE
                                                                                   space provided in   Part 6. Additional Information.
2.b.    GivenName
        (First Name)       Allen                                                   Licensing Authority

2.c.    Middle Name        E
                                                                                    1307222
                                                                      1.b.     Bar Number   (if applicable)
Address of Attorney or Accredited Representative                               New York Supreme Court
3.a.    Street Number                                                 1.c. I(selectonlyonebox)          [amnot I         am
        and Name           225 Broadway
                                                                               subject to any order suspending, enjoining, restraining,
3.b.   [Apt. Iste. ffinr                     3                                 disbarring, or otherwise restricting me in the practice of
                                                                               law. Ifyou are subject to any orders, use the space
3.c.    City or Town       New York                                            provided in Part 6. Additional Information to provide
                                                                               an explanation.
3.d.    State    NY        3.e.   ZIP Code       10007                l.d.   Name of Law Firm or Organization (if applicable)

3.f.   Province                                                                Pollack Pollack lsaac and DeCicco LLP
                                                                      2.a.     I   I am an accredited representative ofthe following
3.g.   Postal Code                                                                 qualified nonprofit religious, charitable, social
3.h.   Country                                                                     service, or similar organization established in the
                                                                                   United States and recognized by the Department of
        USA                                                                        Justice in accordance with 8 CFR part 1292.
                                                                      2.b.   Name of Recognized Organization
Contact Information of Attorney or Acuedited
Representative
4.     Daytime Telephone Number
                                                                      2.c.   Date of Accreditation (mm/dd/yyyy)

        2't22338100
5.     Mobile Telephone Number (if any)                               3.     n     I am associated with


                                                                                   the attomey or accredited representative ofrecord
6.     Email Address (if any)                                                      who previously filed Form G-28 in this case, and my
        aek@ppid.com                                                               appearance as an attomey or accredited representative
                                                                                   for a limited purpose is at his or her request.
7.     Fax Number (if any)
                                                                      4.a. I       I am a law student or law graduate working under the
        2122339238                                                                 direct supervision ofthe attomey or accredited
                                                                                   representative ofrecord on this form in accordance
                                                                                   with the requirements in 8 CFR 292.1(a)(2).
                                                                      4.b.   Name of Law Student or Law Graduate




Form   G-28     05123/18                                                                                                         Page   I of4
                  Case 1:19-cv-02842-KBJ Document 4-7 Filed 10/03/19 Page 25 of 42



 Part 3. Notice of Appearance as Attorney or                               Client's Contact Information
 Accredited Representative
                                                                          10.     Daytime Telephone Number
Ifyou need extra space to complete this section, use the space
provided in Part 6. Additional Information.

This appearance relates to immigration matters before
                                                                          11.     Mobile Telephone Number (if any)
(select only one box):                                                            (561) 708-0541
1.a. X U.S.Citizenship and Immigration Services (USCIS)                   12.     Email Address (if any)
1.b. List the form numbers or specific matter in which                            jesahcsumajit@ gmail.com
        appearance is entered.

         l-765                                                            Mailing Address of Client
2.a. f] U.S. Immigration and Customs Enforcement (ICE)                    NOTE: Provide the client's mailing address. Do not provide
                                                                          the business mailing address ofthe attorney or accredited
2.b. List the      matter in which appearance is entered.
                                                                          representative unless it serves as the safe mailing address on the
                                                                          application or petition being filed with this Form G-28.

3.a. n U.S. Customs and Border Protection (CBP)                           13.a. Street Number
                                                                                                 10 Winding Lane
                                                                                andName
3.b. List the specific matter in which appearance is entered.
                                                                          13.b.IApt.       Iste. !rr.
4.      ReceiptNumber (if any)                                            13.c. City or Town     Greenwhich
                                                                          13.d. State   CT       13.e. ZIP Code 06831
5.      I enter my appearance as an attomey or accredited
        representative at the request ofthe (select only one box):        13.f. Province
        ffi Applicant fl Petitioner f] Requestor                          13.g. Postal Code
        I BeneficiarylDerivative I Respondent (ICE, CBP)
                                                                          13.h.
I nfo r mat io tt A b o ut C I ie nt (App I ic u nt, P e t it i o n er,           USA
               efi c i ary o r D e r iv at iv e, Re sp o nde nt,
Re q ue sto r, B e n
or Authorized Signatoryfor an Entity)
                                                                          Part 4. Client's Consent to Representation and
6.a,   Family Name                                                        Signature
       (Last Name)       SUMAJIT
6.b.   Given Name
                         Jesah
                                                                          Consent to Representation and Release             of
       (First Name)                                                       Information
6.c.   Middle Name       Conde                                            I have requested the representation ofand consented to being
7.a.   Name   of Entity (if   applicable)                                 represented by the attorney or accredited representative named
                                                                          in Part l. of this form. According to the Privacy Act of 1974
                                                                          and U.S. Department of Homeland Security (DHS) policy, I
7.b. Title of Authorized Signatory          for Entiry   (if              also consent to the disclosure to the named attorney or
                                                                          accredited representative ofany records pertaining to me that
                                                                          appear in any system of records of USCIS, ICE, or CBP.
8.     Client's USCIS Online Account Number (if any)


9.     Client's Alien Registration Number                      (if any)
                              >A-




Form   G-28 05/23/18                                                                                                             Page 2 of 4
                   Case 1:19-cv-02842-KBJ Document 4-7 Filed 10/03/19 Page 26 of 42



 Part 4. Clientts Consent to Representation and                         Part 5. Signature of Attorney or Accredited
 Signature (continued)                                                  Representative
 Options Regarding Receipt            of       USCIS Notices nnd        I have read and understand the regulations and conditions
                                                                        contained in 8 CFR 103.2 and 292 goveming appearances and
 Documents
                                                                        representation before DHS. I declare under penalty ofperjury
USCIS will send notices to both a represented party (the client)        under the laws of the United States that the information I have
and his, her, or its attorney or accredited representative either       provided on this form is true and corect.
through mail or electronic delivery. USCIS will send all secure
                                                                        1. a.             of            or Accredited
identity documents and Travel Documents to the client's U.S.
mailing address.

Ifyou want to   have notices and/or secure identity documents
sent to your attomey or accredited representative ofrecord rather
                                                                        l.b.    Date of Signature                       \t ^\ Lo- tY
than to you, please select all applicable items below. You may          2.a.             oflaw      Student or Law Graduate
change these elections through written notice to USCIS.

1.a.   I      I request that USCIS send original notices on an
              application or petition to the U.S. business address of   2.b.    Date of Signature (mmiddiyyyy)
              my attorney or accredited representative as listed in
              this form.
1.b.   I      I request that USCIS send any secure identity
              document (Permanent Resident Card, Employment
              Authorization Document, or Travel Document) that I
              receive to the U.S. business address of my attomey or
              accredited representative (or to a designated military
              or diplomatic address in a foreign country (if
              permitted)).
              NOTE: If your notice contains Form I-94,
              Anival-Departure Record, USCIS will send the
              notice to the U.S. business address ofyour attorney
              or accredited representative. Ifyou would rather
              have your Form I-94 sent directly to you, select
              Item Number    1.c.

l.c. !        I request that USCIS send my notice containing Form
              I-94 to me at my U.S. mailing address.

Signature of Client or Authorized Signatoryfor an
Entity
2.a.               of Client or Authorized Signatory for an

+
2.b.                                       )      ((   q f r&




Form   G-28   05123/18                                                                                                        Page 3   of4
                 Case 1:19-cv-02842-KBJ Document 4-7 Filed 10/03/19 Page 27 of 42



 Part 6. Additional Information                                   4.a.          Number 4.b.   Part   Number 4.c.   Item Number

Ifyou   need extra space to provide any additional information
within this form, use the space below. If you need more space     4.d.
than what is provided, you may make copies of this page to
complete and file with this form or attach a separate sheet of
paper. Type or print your name at the top of each sheet;
indicate the Page Number, Part Number, and ltem Number
to which your answer refers; and sign and date each sheet.
l.a     Family Name
        (Last Name)
l.b.    Given Name
        (First Name)

1.c.    Middle Name

2.a.    Page   Number 2.b.   Part   Number 2.c.     Item Number



2.d.
                                                                  5.a.          Number 5.b. PartNumber 5.c.        Item Number



                                                                  5.d.




3.a.   Page    Number 3.b.   Part   Number 3.c.     Item Number



3.d.                                                              6.a.   Page   Number 6.b.   Part   Number 6.c.   Item Number



                                                                  6.d.




Form G-28 05123118                                                                                                   Page 4   of4
                        Case 1:19-cv-02842-KBJ Document 4-7 Filed 10/03/19 Page 28 of 42
                                            Application For Employment Autho rization                                             USCIS
                                                                                                                                Form I-765
                                                       Department of Homeland Security                                     OMB No. 1615-0040
                                                     U.S. Citizenship and Immigration Services                              Expires 05/31/2020



                 !    Authorization/Extension                     Fee Stamp                                      Action Block
                      Valid From



  For            I    Authorization/Extension
                      Valid Through
 USCIS
  Use
  Only
                 Alien Registration Number

                 Remarks




  To be completed by an attorney or                         ffi   Select this box if f,'orm G-28     Attorney or Accredited Representative
                                                                  is attached.                       USCIS Online Account Number (if any)
 Board of Immigration Appeals (BIA)-
  accred ited representative (if any).

>      START HERE - Type or print in black ink.

Part        l.       Reason for Applying                                        Other Names Used
I am applying for           (select only one box):                             Provide all other names you have ever used, including aliases,
                                                                               maiden name, and nicknames. If you need extra space to
1.a.    I        tnitiat permission to accept employment.
                                                                               complete this section, use the space provided in Part 6.
1.b.    I        Replacement of lost, stolen, or damaged employment            Additional Information.
                 authorization document, or correction of my                   2.a.   Family Name
                 employment authorization document NOT DUE to                         (Last Name)      NONE
                 U.S. Citizenship and Immigration Services (USCIS)
                                                                               2.b.   Given Name
                 enor.                                                                (First Name)
                 NOTE:     Replacement (conection) of an employment            2.c.   Middle Name
                 authorization document due to USCIS error does not
                 require a new Form l-765 and filing fee. Refer to
                                                                               3.a.   Family Name
                 Replacement for Card Error in the What is the                        (LastName)
                 Filing Fee section ofthe Form I-765 Instructions for          3.b. GivenName
                 further details.                                                     (FirstName)
l.c. f]          Renewal of my permission to accept employment.                3.c.   Middle Name
                 (Attach a copy of your previous employment
                 authorization document.)
                                                                               4.a.   Family Name
                                                                                      (Last Name)

Part 2. Information About You                                                  4.b. GivenName
                                                                                      (First Name)

                                                                               4.c.   MiddleName
Your        Full Legol Name
1.a. Family Name SUMAJIT
     (Last Name)
l.b.    Given Name
                               Jesah
        (First Name)

1.c. Middle            Name Conde




Form   I-765 05l3ll18                                                                                                                Page   I of7
                                                                         38003C-K
                    Case 1:19-cv-02842-KBJ Document 4-7 Filed 10/03/19 Page 29 of 42



 Part 2. Information About You (continued)                         13.b. Provide your Social             number


 Your a,S. Mailing Address                                         14. Do you want the SSA to issue you a Social           Security card?
                                                                            (You must also answer "Yes" to ltem Number 15.,
5.a. In Care OfName                                                         Consent for Disclosure, to receive a card.)

                                                                                                                     I ves [No
5.b.   Street Number
                         10 Winding Lane                                    NOTE: If you answered "No" to ltem Number 14., skip
       and Name
                                                                            to Part 2., Item Number 18.a. If you answered "Yes" to
5.c.   f]ep,. flste. IFI'.                                                  Item Number 14., you must also answer "Yes" to Item
                                                                            Number 15.
5.d. City or Town        Greenwich
                                                                   15.      Consent for Disclosure: I authorize disclosure of
5.e.                    5.f.                                                information from this application to the SSA as required
       State   CT              ZIP Code 06831
                                                                            for the purpose of assigning me an SSN and issuing me a
                                                                            Social Security card.                      Ves
6.     Is your current mailing address the same as your physical
                                                                                                                     ffi         nNo
       address?                                                             NOTE: If you answered "Yes" to Item Numbers
                                               f]Yes    ffiNo               14. - 15., provide the information requested in ltem
       NOTE: If you     answered'No" to Item Number 6.,                     Numbers 16.a. - 17.b.
       provide your physical address below.
                                                                   tr'ather's Name

 U.S. Physical Address                                             Provide your father's birth name.
                                                                   16.a. Family Name
7.a.   Street Number                                                     (Last Name)       SUMAJIT
       and Name
                        4041 San Marino Blvd
                                                                   16.b. Given Name
                                                                                           Walter
7.b.   ElApt.       [ste. flfu.                  104                     (First Name)

7.c.   City or Town     West Palm Beach                            Mother's Name
                                                                   Provide your mother's birth name.
7.d.   State   FL       7.e.   ZIP Code 33409
                                                                   17.a. Family Name
                                                                         (Last Name)       CONDE
Other Information                                                  17.b. Given Name
                                                                         (First Name)       Melthie
8.     Alien Registration Number     -Num
                          >A-                                      Your Coantry or Countries of Citizenship or
9.     USCIS Online Account Number                                 Nationolity
                                                                   List all countries where you are currently   a   citizen or national.
                                                                   If youneed extra space to complete this item, use the space
10.    Gender                            [uate       fiFemale      provided in Part 6. Additional Information.

11.    Marital Status                                              18.a.

       I Single f] Manied ! Divorced               flWidowed                PHILIPPINES
t2.    Have you previously filed Form I-765?                       18.b. Country

                                               [ves     ENo                 PHILIPPINES
13.a. Has the Social Security Administration (SSA) ever
      officially issued a Social Security card to you?
                                               flYes    ENo
       NOTE: If you   answered "No" to ltem Number 13.a.,
       skip to ltem Number 14. If you answered "Yes" to Item
       Number 13.a., provide the information requested in Item
       Number 13.b.


FormI-765 05/31/18                                                                                                             Page2   of7
                 Case 1:19-cv-02842-KBJ Document 4-7 Filed 10/03/19 Page 30 of 42



 Yart?. Information About You               (continued)               Information Aboat Yaur Eligibiliry Catugory
                                                                      27.     Eligibility Category.   Refer to the Who May File Form
 Place of Birth                                                               I-765 section ofthe Form I-765 Instructions to determine
                                                                              the appropriate eligibility category for this application.
List the cifyltown/village, state/province, and country where
                                                                              Enter the appropriate letter and number for your eligibility
you were born.
                                                                              category below (for example,                 TXiii)).
19.a.                       of Birth                                                                                            )(
        Gagayan de Oro
                                                                      28.     (cX3XC) STEM OPT Eligibility Category. If you
19.b. StateProvince of Birth                                                  entered the eligibility category (cX3)(C) in Item Number
                                                                              27., provide the information requested in ltem Numbers
         Misamis Oriental
                                                                              28.a-28.e.
19.c.            of Birth
                                                                      28.a. Degree
             ILIPPINES
                                                                      28.b.                Name as Listed in E-V
20.     Date of Birth (mm/ddiyyyy)            09n412000

                                                                      28.c. Employer's E-Verif Company Identification Number or a
Information About Your Last Arfiyal in the                                  Valid E-Verifr Client       Identification Number
 United States
21.a. Form I-94 Anival-                Record Number
                                                                      29.     (c)(26) Eligibility Category. If you entered the eligibility
                            0                             7   I   5           category (c)(26) in Item Number 27., provide the receipt
                                                                              number of your H-lB spouse's most recent Forml-797
21.b.            Number of Your Most             Issued
                                                                              Notice for Form I-129, Petition for a Nonimmigrant
        EC3647015                                                             Worker.

21.c. Travel Document Number
                                                                      30. (c)(8) Eligibility Category.     If you entered the eligibility
                                                                              category (cX8) in ltem Number 27.,have you EVER
21.d.           That Issued Your            or Travel Document
                                                                              been arrested for and/or convicted of any crime?
        PHILIPPINES
                                                                                                                       flves      nNo
21.e. Expiration Date for Passport or Travel Document
                                                                              NOTE: If you answered "Yes" to Item Number 30.,
      (mm/dd/yyyy)
                                           o3l'1112020                        refer to Special Filing Instructions for Those With
                                                                              Pending Asylum Applications (c)(8) in the Required
22.     Date of Your Last Arrival Into the United States, On or
                                                                              Documentation section of the Form I-765 Instructions
        About (mm/dd/yyW)
                                           0812112016                         for information about providing court dispositions.

23.     Place of Your Last Anival Into the United States              31.a. (c)(35) and (c)(36) Eligibility Category. Ifyouentered
        New York, NY                                                        the eligibility category (cX35) in ltem Number 27.,p1ease
                                                                            provide the receipt number ofyour Form I-797 Notice for
24.     Immigration Status at Your Last Anival (for example,                Form I-140, Immigrant Petition for Alien Worker. If you
        B-2 visitor, F-l student, or no status)                             entered the eligibility category (c)(36) in Item Number
                                                                            27.,please provide the receipt number ofyour spouse's or
        H4
                                                                            parent's Form I-797 Notice for Form I-140.
25.     Your Current Immigration Status or Category (for example,
        B-2 visitor, F-l student, parolee, deferred action, or no
        status or                                                     31.b. Ifyou entered the eligibility category (cX35) or (c)(36) in
        l-485 Pending                                                       Item Number 27.,have you EVER been arrested for
                                                                              and/or convicted of any   crime?         [ yes f]No
26.     Student and Exchange Visitor Information System
        (SEVIS) Number (if any                                                NOTE: If you answered "Yes" to Item Number 31.b.,
                            >N-                                               refer to Employment-Based Nonimmigrant Categories,
                                                                              Items 8. - 9., in the Who May File Form I-765 section
                                                                              of the Form I-765 Instructions for information about
                                                                              providing court dispositions.

FormI-765 05/31/18                                                                                                              Page 3   of7
                Case 1:19-cv-02842-KBJ Document 4-7 Filed 10/03/19 Page 31 of 42



 Part 3. Applicantrs Statement Contact                                Applicant's Declaretion and Certiftcation
 Information, Declaration, Certification, and                         Copies of any documents I have submitted are exact photocopies
 Signature                                                            of unaltered, original documents, and I understand that USCIS
                                                                      may require that I submit original documents to USCIS at a later
NOTE:     Read the Penalties section of the Form I-765
                                                                      date. Furthermore, I authorize the release of any information
Instructions before completing this section. You must file
                                                                      from any and all of my records that USCIS may need to
Form I-765 while in the United States.
                                                                      determine my eligibility for the immigration benefit that I seek.

Applicant's Statement                                                 I furthermore authorize   release of information contained in this
                                                                      application, in supporting documents, and in my USCIS
NOTE:    Select the box for either Item Number 1.a. or 1.b.      If   records, to other entities and persons where necessary for the
applicable, select the box for ltem Number 2.                         administration and enforcement of U.S. immigration law.

1.a.   fi   I can read and understand English, and I have read        I understand that USCIS may require me to appear for an
            and understand every question and instruction on this     appointment to take my biometrics (fingerprints, photograph,
            application and my answer to every question.              and/or signature) and, at that time, ifI am required to provide
                                                                      biometrics, I will be required to sign an oath reaffirming that:
1.b. I      The interpreter named in Part 4. read,to me every
            question and instruction on this application and my              l)   I reviewed and understood all of the information
            answer to every           ln                                          contained in, and submitted with, my application; and

                                                                             2) All of this information       was complete, true, and correct
            a language    in which I am fluent, and I                             at the time   of filing.
            everything.
                                                                      I certiS, under penalty of perjury, that all of the information in
2.          Atmy               the        named in Part 5.,           my application and any document submitted with it were
                                                                      provided or authorized by me, that I reviewed and understand
              Allen E Kaye                                            all of the information contained in, and submitted with, my
            prepared this application for me based only upon
                                                                      application and that all of this information is complete, true, and
            information I provided or authorized.
                                                                      correct.

A ppl icant's C o ntect        I nfo rmation
                                                                      Applicant's Signature
3.                              Telephone Number
                                                                      7.a.


4.     Applicant's Mobile                Number   (if
                                                                      +
                   561     )    708-0541
                                                                      7.b.                                                  t{     qi
                                                                      NOTE TO ALL APPLICANTS: If you do not completely fill
5.                 Email Address
                                                                      out this application or fail to submit required documents listed
                j esahcsumaj it0gmail.                  com           in the Instructions, USCIS may deny your application.
6.     I    Select this box if you are a Salvadoran or Guatemalan
            national eligible for benehts under the ABC
                                                                       Part 4. Interpreter's Contact Informatlon,
            settlement agreement.
                                                                       Certification, and Signature

                                                                      Provide the following information about the interpreter.

                                                                       Interpraer's Full Name
                                                                      1.a.                      Famil Name           Name



                                                                      1.b.                      Given Name          Name


                                                                      ,,
                                                                                                Business or                 Name




FormI-765 05/31/18                                                                                                                   Page 4   ofl
                      Case 1:19-cv-02842-KBJ Document 4-7 Filed 10/03/19 Page 32 of 42



Part 4. Interprettrfs Contact fnformation,                           Part 5. Contact Information, Declaration, and
Certifi cation, and Signature                                        Signature of the Person Preparing this
                                                                     Application,If Other Than the Applicant
I nterp reter's M ail ing Address                                    Provide the following information about the preparer.

3.a.   Street Number
       and Name                                                      Preporer's Fall Nnme
3.b.   nApr.          !ste. [fu                                      l.a.                         Name      Name

3.c.   City or Town
                                                                            KAYE
                                                                     l.b.                GivenName
3.d.   State               3.e. ZIP Code
                                                                            Allen
3.f.   Province                                                      ,,
                                                                                       Business or                 Name

3.g.   Postal Code
                                                                                          Pollack lsaac and DeCicco LLP

3.h.                                                                 Prepurer's Mailing Address
                                                                     3.a.   Street Number
                                                                                              225 Broadway
                                                                            and Name
I nte rp reter's C o ntact Info rmation                              3.u.   !Apt. Iste. [nr.                 3
4.                                         Number
                                                                     3.c.   City or Town New         York

5.     Interpreter's Mobile Telephone Number (if any)                3.d.   State   NY        3.e. ZIP Code 10007

                                                                     3.f.   Province
6.                     Email Address
                                                                     3.g.   Postal Code

                                                                     3.h.
I nte rp reter's      C e rtificatio n                                      USA
I certiff, under penalty of perjury, that:
                                                                     Prep   aret's   Co   ntact Infor mntio n
I am fluent in English and
which is the same language              in Part 3., Item Number      4.                                      Number
1.b., and I have read to this applicant in the identified language          (212) 233-8100
every question and instruction on this application and his or her
answer to every question. The applicant informed me that he or       5-                  Mobile             Number
she understands every instruction, question, and answer on the
application, including the Applicant's Declaration and
Certification, and has verified the accuracy ofevery answer.         6.                  Email Address
                                                                            aek@ppid.com
                 ts
I nterpreter          S ignat   ure
7.a.



7.b.   Date of Signature (mm/dd/yyyy)




Form   I-765   05/31/18                                                                                                      Page 5   of7
                    Case 1:19-cv-02842-KBJ Document 4-7 Filed 10/03/19 Page 33 of 42



 Part 5. Contact Information, Declaration, and
 Signature of the Person Preparing this
 Applicafiono If Other Than the Applicanf
 (continued)

Preparer's Stotement
7.a.   f]    I *  not an attomey or accredited representative
             but have prepared this application on behalfof
             the applicant and with the applicant's consent.

7.b.   ffi   I am an attomey or accredited representative and
             my representation ofthe applicant in this case
             ffi extends I does not extend beyond the
             preparation of this application.
             NOTE: If you are an attomey or accredited    ay
             need to submit a completed Form G-28, Notice
             of Entry of Appearance as Attomey or
             Accredited Representative, with this application.



P rep ar e r's C e rt iJic ntio n
By my signature, I certi$, under penalty of perjury, that I
prepared this application at the request ofthe applicant. The
applicant then reviewed this completed application and
informed me that he or she understands all of the information
contained in, and submitted with, his or her application,
including the Applicant's Declaration and Certification, and
that all of this information is complete, true, and correct. I
completed this application based only on information that the
applicant provided to me or authorized me to obtain or use.


Preparer's Signature
8.a.



8.b.   Date of Signature                       tt-lto-\n




Form   I-765   05/31/18                                                                Page 6   of7
                 Case 1:19-cv-02842-KBJ Document 4-7 Filed 10/03/19 Page 34 of 42



 Part 6. Additional Information                                   5.a.   Number 5.b.   Part   Number 5.c.   Item Number

Ifyou   need extra space to provide any additional information
within this application, use the space below. If you need more    5.d.
space than what is provided, you may make copies of this page
to complete and file with this application or attach a separate
sheet of paper. Type or print your name and A-Number (if any)
at the top of each sheet; indicate the Page Number, Part
Number, and Item Number to which your answer refers; and
sign and date each sheet.

1.a. Family Name
        (LastName)     SUMAJIT
l.b.    Given Name
                       Jesah
        (First Name)

l.c.    Middle Name    Conde                                      6.a.   Number 6.b.   Part   Number 6.c.   Item Number

2.      A-Number(ifany)     )A-
                                                                  6.d.
3.a.         Number 3.b.     Part   Number 3.c.     Item Number


3.d.




                                                                  7.a.   Number 7.b. PartNumber 7.c. ItemNumber


                                                                  7d.

4.a.        Number 4.b.      Part   Number 4.c.     Item Number


4.d.




FormI-765 05/31/18                                                                                            PageT   of7
        j- - Li e.t      Case 1:19-cv-02842-KBJ Document 4-7 Filed 10/03/19 Page 35 of 42

        P r{   e,r-c,;


Su MnJrr;

Dat\,   cBlrQ/eo"n
         Case 1:19-cv-02842-KBJ Document 4-7 Filed 10/03/19 Page 36 of 42

Jvit<A 9r,'rrnxst{




                                                                     ':-   .    .:


                             *1..s:;




                                       96: t t    $3{l


                                       \fr:l'-'*                           F
                   o                                                       .A


                                                                           F




                                 |rl*r h:ttlnr
                                IIAflII.A
                                tgrirtt
                                3JI{A'IT
                                llwnt9!lt
                                     omr
                                JESril
                                rqrrhn*                    ta.   -
                                Ef,t6t70t5
                                &E|.                       F
                               il                 hrr D6
                               Amodoi             2lllAYe0$
                               PAi     $SrilIT;   UATTER   c
               *                                                            38
                               iI:ll"rW*M
              v[usAsuftnJ it<<,l,e sn
              Ecic+zrir 56pflLooorl 48F
                                                  17 1001 0H4ilNL1 E0YF[4345E
         Case 1:19-cv-02842-KBJ Document 4-7 Filed 10/03/19 Page 37 of 42

JV+fu\ 4vnr,r$rT




                            hI6A PAGTATAKDA.U M;TATIONS




                                                                                                         n1




           ItEPtBtlKAllcflLr,.rir-;s    r   .r*r   v{.}Ur.r   vr,   .   r.,1-2 i   i,!ji   /.{.   rc\)
            PA&qITOME

                               l|rt.F/*rolll
                               SUMAIIT
                                             *

                                                   ,'*''!.t
                               r.-rnrLr




            p<pHLsuHA  IT<<J E SAH<<<<<<<<<<<<<<<<<
                        J

            Ec564?01 56pHrooo31 48 F2003t 1 9<<<<<<<<<<<<<<04
 10ilBt2018                                                         194 - Official Website
                                       Case 1:19-cv-02842-KBJ Document 4-7 Filed 10/03/19 Page 38 of 42

          g       For:JESAH SUMAJIT




                                  Most Recent l-94


                                  Admission (l-94) Record Number: 06524885785
                                  Most Recent Date of Entry: 2016 August                               21
                                  Class of Admission : H4
                                  Admit Until Date z'1U0112017
                                  Details provided on the l-94 Information form:


                                 LasUSurname:                           SUMAJIT
                                 First (Given) Name             :       JESAH
                                 Birth Date           :                 2000 March 14
                                 Passport Number:                       EC3647015
                                 Country of lssuance                :   Philippines


                                                                                                 Gat Tra'rel I'listory


                           |:     Effective Ap ril 26, 2013, DHS began automating the admission process. An alien lavufully admitted or paroled into the U.S. is no
                               longer required to be in possesslon of a preprinted Form l-94. A record of admission printed from the CBP website constitutes a
                               lawful record of admission. See I CFR $ 1.4(d).

                           frlf an employer, local, state or federal agency requests admission information, pres€nt your admission (l-94) number along with
                           any additional required documents requested by that employsr or agency.

                           F       Note: For security reasons, we recommend that you close your browser after you have finished retrieving your l-94 number.
                                                                                                                                                          OMB   No165l{lli
                                                                                                                                                    txplndon htc:   O3E1/2019



                                                             For inquiries or questions regarding.your !:21,_pleasg_click he.fg

                                                                                Access   i   b   iI   ity I Priva cy&li_cy




hft ps://i94.cbp.dhs.gov   I   19 4l # I r   ecent-results                                                                                                                      Ul
      U.J.                    and                   Ser        s                        b L/\J ;) \- l'\                          ur   tll l- t> tw, t\0llcg oI Actlon
                               Case 1:19-cv-02842-KBJ Document 4-7 Filed 10/03/19 Page 39 of 42
      THIS NOTICE DOE S NOT GRANT AI\IY IMMIG RATI ON STATUS                                                                                    oR BENEFIT
          Receipt Number                                                                       Cu1}pe
          8AC1890040734                                                                        1539 - APPLICATION TO           D(TEND/CHANGE NONIMMIGRANT
                                                                                               STATUS
          R@ived Date                               Priority Date                              Applmt
          olJ0gnol&                                                                            SUMAJIT, WALTER GADRINAB
         Node Date                                  P8g€
         o7n9t20l8                                  I of I


                  WALTER GADRINAB SUMAIIT                                                                                  Notice Type: Transfer Notice
                  c/oALLENE KAYE
                  POLLACK POLLACK ISAAC DECICCO
                  225 BROADWAY FLR 3
               NEWYORKI\ry               10007




          In order to speed up processing, we transferred the application or petition ("your cose") listed above to the following USCN office for processing:
                  CALIFORMA SERVICE CENTER, 240ff) Avila Road 2nd Flr, Laguna Niguel, CA 92677
         That office    will notify you in writing when they make a decision on your     case or   ifthey   need additional infonnation.
         If  any of the above information is incorrect or you have any questions about the stahrs of your casg please call the USCIS National Clstomer
         Service Center (NCSC) at l-800-375-5283 or visit the USCIS website at www.wcis.gov (if you are hearing impaired, the NCSC TDD numberis
          I -80G767- I 833). If you call us, please have your Alien Registration Number (A-Number) and/or the receipt number shown above.
                                                                                                                                          The receipt number is a
         tracking number for your case and will help with inquiries.
         Processing time - Processing times vary by        case type. Go to www.uscis.gov to see the current processing times listed by case type and   office.
              .     View your case status on our website,s Case Status Online page.
              .   You can also sign up to receive free email updates as we process your case.
              '   Most of the time your case is pending, the process stafus will not change. This is because we are working on cases that were filed before your case.
              '   When we make a decision on your case or if we need something from you, we will notify you by mail and update our systems.
              '   If you do not receive an initial decision or update from us within our current processing time, contact the NCSC at 1-800-325-5283 or visit our
                  website at www.uscis.gov.




              see                              on             You                              about               cases

      Verrnont Service Center
      U. S. CITZENSHIP & IMMICRATION SVC
      75 Lower Welden Street
      Saint Albans VT 05479-0001
      USCIS Contact Center: l-800-375-5283




If   this is an interyiew or biometrics appointment notice, please         see   the back ofthis notice for important information.                  FormI-797C 07111/14 Y
       u.s.                                       Services                                                           tvr           l'   t -t t   \u; r\rur,rr.I; ur f!'ttrult
                              Case 1:19-cv-02842-KBJ Document 4-7 Filed 10/03/19 Page 40 of 42
       THIS NOTICE DOES NOT GRANT ANY IMMIGRATION STATUS OR BENEFIT.

    NOTICE TYPE                                                                                                             NOTICE DATE


           TYPE


                                                          BECEIVED DATE




                                                                                                                   PAYMEIITI INFORMAIIION:
                            WALTER G. SUMA,.'IT
                            c/o ALLEN E. KAYE POLJ-ACK pOLl-AcK ISAAC pRqpgg                                       Applicationy'Petilion Fee:          $370.00
                            225 BROADWAYFLH3                       4 vwvvte,r                                      Biomclrics tr'ee:                   $0.00
                            NEWYOHKNY          1OOO7
                                                                                                                   TotalAmount Received:               $370.00
                                                                                                                   Total Balance Dne:                  $0.00
                            llll,tl,,l,!l!tlhtttlll,ilt,,htliltJ,ilttIhttl,,l,t!rrlr;111,


                           APPLICAIVTIPEIITIONER. NAME AND MAILING ADDRESS



 The I-539, Application to Extend-Change Noninmigrant Status you submitt€d has been received by our of;fice for the following
 applicants and is in process:

  Name                                                     Date    of Birth            count,ry   of Birth          cLass    (If    ApplicabLe).
  SI]I{AJTT,WALTER                                         8/23/ae7L                   PIIIIJIPPNiIES                      82
  SUMATT]T, I\AEIJTIIIE                                    s/24/t97L                   PIIIIJIPPINES
  sttMA,tIT,      .tEsAH                                   3/L4/20oo                   PI{IIJIPPTNES




 Please verifr your personal information listed above and immediately nodry the USCIS National Custmrer Service Center at                                          tle
 phone number listed below if there are any chaoges.

 Flease note that     if a priority   date is printed on this notice, the priority does           nd reflect earlier   retaineat    Fiority       dates.

 If you have questions about          immigration benefits and services, filing information, or USqS foms, please call the USS1S
                             ?ossible
 National Customer Ssvice Center (NCSC1 atl-500-375-5283. If you are hearing inpaire4 please call tne NCSC TDD at
 1-800-767-1833. Please alsorefer to the USCIS website: www.uscis.sov

If you have &yquestims or comments regarding this notice or the                         status of your case, please conact ouf customer service number.

You will be notified separately about any other case you may have filed.




jSCIS OfficeAddress:                                                                                  USflS Customer         Service Nrmber:
)eparnnent of Homeland Seority                                                                        (800)37s-5283
y'ermont Service Center
                                                                                                      ATTORNEY COPY
15I-ower Welden Sreet
it. Albans, VT 05479-0001


  If   this is an interview or biometrics appointment notice, please    see   the back of this notice for important information.                      FormI-797C 07lllll4 Y
                      Case 1:19-cv-02842-KBJ Document 4-7 Filed 10/03/19 Page 41 of 42
                                           -in_   _-.'_*ff




          E-79374 i F{$TICE                                     $tr&C'r!{}ri                     i   i;
                                                                                                          ! ,'!;i:     rtf:r:a
                                                                                                           ., (tltIi,l,.iri.!i
                                                                                                                                   ,)l-   a:.:rlr.1
                                                                                                                                          iltt
                                                                                                                                                          _!$i: <.i il
                                                                                                                                                    lairt::;ari.r..ir{
                                                                                                                                                                          :.lt \'
                                                                                                                                                                             . t:ti},if_a     .._




Rreilt fiumltr                                                                                            CUTtlF
EACt?238Sr65:l                                                                                            Ii39 . APPLICATION TO EXTLND/CHANCE NONII\II{IGRANT
                                                                                                          STATUS
Rdh.d lbto                                              lHorili lUlr                                      Alpl$nt
08r2e/20t7                                                                                                S   UI\.IAJ IT.        :V!   ELTHIE CONDE
l{ottcc Dair                                            Pag(                                              !J€refKiar,r
ozntnutS                                                lofl                                              SUi\,IAJIT. JESAH CONDE


 MELTHIE CONDE SLIMAJIT                                                                                                                    Notire Type: Approval Noticc
   ALEXANDER ROJAS E.SQ
 c/<r                                                                                                                                     Cla:'s: H4
 BARST MUKAMAI- & KLETNER LLP                                                                                                             Vrlid trum l0lU2/2017 to 0l/05/3018
 2 PARK               AVE IgTH FL
 NEW YORK                     NY       IOOI6




 Thc abole application fin ertcnsion ofsray is appmvcd, The tcmForrr' stal of thc nanrcd applicrntts)                                                 ii    aurhorizetl ar the date shorvn abor:c.

 The l-94 attachcd          may contain a g-race Jrriod of up to l0 days bt'fore and up to l0 day s aftcr rhe ahore r;rlidirl 1-*riod, if such grace period is
                             h:lo*
 authorizcd by thc principal alien's nt:nimmigrant classilication" Thc follos ing principal alicn nonirnmigrant classillcations may hc' r:lrgihlc for a gracc
 period: CW-1. E-1, E-1. E-3, H. tll. H-lB. H.3, L-lA, L-l B, O-1.()':. P- 1, P-:. P-3. TI\i- I, and TN-J. Dr'p-ndonts of principal H-!A noninnrigrants may
 coltain a gracc pericrtl of up to onc r\L'ck belorc and .10 du1 s lftcr thc alrorc r alitlir; pcriorl.


 Sla(cs.

 Thr applicant nusr kccp rhe lo$ cr f,odhn \rith his or hcr pruvious Fonn l-9{. f)cpanurc Rcsord. lt Erust b{ pre}entc{l whcn rcqucstctl by USCIS or an;-
 orhcr tonrponenr ol the U.S. Department of Homeland Sucurity. Thc l-9{ portirx should bc givcn ro the tl.S. Custorns and Bordcr Proteclion {hcn hr or
 shc leart's thc l'nited Statcs.

 Pleasc rcad thr. bar'h of this fornr carrfully for nrore inlbrrnation.

 TIIIS FORI\{ IS NOT.{ \'ISA AND MAY NOT BE USEI} I;r- PLACI| OF A VISA.
 NOTIUE: Ahhough this application                 crr   petition ha: bcen approved. USCIS and the U.S. Drpannrent of Homeland Securily reserv* lhe right to ,.erify this



 rusident'cs, or ure other mclhods of vc,iification. Wc                will   nsc the informalion obtaiocd to dellynrine \sh!'ther you arc eligible for thc                                             btncfit    "vou
                                                                                                                                                                                                                          sct'k. lf rvc


 ;rru submitted onei in opFortunitl to address that infornration hefore we make a formrl dccision on l-our casc or statt proccedings,


Plcarc see thc additional inltrrmauon on the back. You rvill bc n(ttitlcd lcpffrtel                       I   about any othcr cases                    )ou filcd.
Vcnnont Sen ice Ccntcr
u. s. ctl'tzENsHIP & Il,lt\ilcRATloN                      svc
7,i Lo$er Wclden ,9trr:ct
l:ri:l   "1.1!::ri:   \'T   I: lll lvll:
(.'urlomcr Sarvice Tetephoner $lX|-.1?i-S2.33
                                                                                                                nllrt        Mif,.rtr t(tari         l-tf   ?lNFl        Af,IOD    l!$      \rAPl.$ I(t lrtlr.ll,\1, l"g tf Al tll"rt{,f,



Detach This Half for Personal Records                                                                         065248857 85
Receipt#              EAC r 7t,185 l65ll                                                                      Receipt Number EACI 7t-185165"1
I-94# oos:-ugsz                  t<:                                                                          US Citizenship and Immigration Sen{ces
NAI,IE            survtAIIT. JEsAH coNDE
CLASS H4                                                                                                      I94 Departure Record
VALID FROM totol.ti(|tl UNTIL                                    0r/15/2018                                   A          SUI\IAJIT, fuIELTHIE

APPLICANT
                                                                                                                       SLIMAJIT
SUlllAJlT. \{ELTHIE CONDE
IO WINDINC I-ANE FLR I
                                                                                                                       JESAH                                                                                       03/t 4l?000
CREENWCH CT 0683I
                                                                                                                       PHILIPPINES




                                                                                                                                                                                     t"oi-r!'.1 ! -7ai7A i i:t,\.1 l:ift.'{ll               /ti..l
             Case 1:19-cv-02842-KBJ Document 4-7 Filed 10/03/19 Page 42 of 42
JVrtf+t '?vllIIAJ                         \a
   flffi:ft[*F;;--
                                                                                                         {f.bu.niltH            hedrptcrrl
                                                                   Rrgllh d          0ro    Ptllp!5ll
                                         ";         OfFICE OF TllE CfuL nEdgmAB OENEML
                                                      CERITIFIGATE                OF IJ\IE BMrH
                                                                                     rl.            tb



                                                              fho                             laao.l                        t.{
                                                    Jr!r!                      c8@
                               l.;BF(                                                      *o t[ EMU llrt 0nilf t o
                                             t   rrr'{n--      a   rr,                                  fr'
                                               OF                                                                               Frllrnl    ,
                                                                   erfi.
                                                                                     f. Irtrr. 0tt                         lr 0rr
                                                   :l[Rt]l                           h                                   cf[Dw^l
                                         r   ia*               I llh                   *lh                                  ldr.l
                             ,.(l            O8DER     ar!$trurdtdrrrb                               d ttGr0ltt
                                             4rr
                                                         Fn0                               $dfi)                         lrlf
                                                 lblt'if.                   Orf!                                0d.
                              7,    clmEr$iF                                                         L n€JoitN
                                                       rru}lr                                                       erur
                                    ldffid                                 h.dcl.l.mr[                         G fbon$l{tr
                                    lilA.blr                               t{.[li.lldrn                          h,llxil5r                                1 tltg,t.
                 l                  rlr: ,.I --r-                          W.Utk                                    rrnrrrr*.9.*
                 i           ro.                                                                              fl.
                 I
                 i
                                                     lq+.r1fq'r
                 t                                     p6||r| lb{ a!.lt' Ar.ltgr0                    FllnEilfri,                F tEl
                 I
             l:  I                                                                                                                                        4   ,,51't
                                                                                           ft.rl          L

             i
             I
                 I           rl. cilIzEt*3llP
                            ----:.       , ''llilblm
                                                                                                     to..GlsH,*._ m
             I
             I
             t               tt o€JPrnoil                                                                     r7,    t.ltllrrl|r
                                                     Fllrltr nttt             a
                                                                                                                     .l$h!*c.
             I                                                                                                                  il -\lrl
             I
             t
             I
                             tt. S^rEr$rft.rcEs                                trPlREt{rt Filr fir,rLC.                             rF.lrt C
             i.                         I.hlnddf riwrdd$bl c|tdrr$, r $. !..*,f
             I
                     l:.
                                             ltn              craqtr       .r 0rr ettT                                                                                                    ,i:.

             I
                     t
             I
             I
             I
                           ...fiIf-r         Ftptrrr
                                             lJc{trr4brdUlodL)
                                                                                            I t{nr
                                                                                            I d|..rPpdfyl
                                                                                                                                     t lli'l
                     I
             I
                     I
                     t
                                                         OF
                                      lb.Dt{ldylrttlirilll.ufi                cr.ilrr!nbrrr"s,?1!0 _                                     oud
                     I;s,!" nrll
                            lbinh



                           "tlnih
                     I,:.
             l
             i
                            I'.     PREPIRED        B'                                        a                     AT   llti
                                                                                                                6ML hECISIRIR
                                                                                                                                        s
             t              l|rriD                                                            tbr-rt
                                                                                                                                                                            :. .:"    : '_.
                                                                                              nlrrlblo.r            .ba ilt
                                                                                               OE                                   al.?e0



                                         RDA{0267-8t004


    ililmniltiltil lililtiltillll                     ilil il ililult il      lt I    ]t           0430ffi00FE0F.5
                                                                                                                                               A
                                                                                                                                                            CARMEUTAN.
                                                                                                                                                   J*l*l-.-r--     ,rLJt   t:;ir;t'
                                                                                                                                                                -J
